Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 1 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 2 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 3 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 4 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 5 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 6 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 7 of 138




                ATTACHMENT
    Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 8 of 138




      IN THE SUPREME COURT OF BRITISH COLUMBIA

Citation:    United States v. Meng,
             2018 BCSC 2255
                                                                  Date: 20181211




                                                                                      2018 BCSC 2255 (CanLII)
                                                                  Docket: 27761-1
                                                               Registry: Vancouver




                      In the Matter of the Extradition Act,
                          S.C. 1999, c. 18 as amended

                                      And

                               In the Matter of
                 The Attorney General of Canada on behalf of
                         the United States of America
                                                                 Requesting State

                                      And

       Wanzhou Meng, also known as “Cathy Meng” and “Sabrina Meng”
                                                            Person Sought

                   Before: The Honourable Mr. Justice Ehrcke

                        Oral Reasons for Judgment

Counsel for the Attorney General of Canada                               K.L. Swift
on behalf of the Requesting State:                             J.M.L. Gibb-Carsley

Counsel for the Person Sought:                                         D.J. Martin
                                                                      T.J. Duncan

Place and Date of Hearing:                                      Vancouver, B.C.
                                                      December 5, 7, 10, 11, 2018
Place and Date of Judgment:                                      Vancouver, B.C.
                                                               December 11, 2018
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 9 of 138
United States v. Meng                                                          Page 2

INTRODUCTION

[1]     THE COURT: Forty-six-year-old Wanzhou Meng, who is also known by the
names Cathy Meng and Sabrina Meng, was born in Chengu, China, and currently




                                                                                        2018 BCSC 2255 (CanLII)
resides in Shenzhen, China. She is a Chinese citizen and does not hold citizenship
in any other country. For the past 25 years, she has worked for Huawei
Technologies Co. Ltd. ("Huawei"), China's largest telecommunications company.
She currently holds the position of CFO and Deputy Chairwoman of the Board of
Huawei.

[2]     On December 1, 2018, Ms. Meng was travelling from Hong Kong, apparently
on her way to Mexico and then other destinations. Her flight arrangements involved
a stopover in Vancouver. Before she could board her connecting flight, she was
arrested at Vancouver Airport and is currently incarcerated at the Alouette
Correctional Centre for women.

[3]     The arrest was based on a Provisional Arrest Warrant issued on November
30, 2018, pursuant to a request made by the United States of America (the
"Requesting State") in accordance with the Treaty on Extradition between the
Government of Canada and the Government of the United States of America (the
"Treaty").

[4]     Ms. Meng now applies for judicial interim release under s. 18 of the
Extradition Act, S.C. 1999, c. 18 (the "Act"). The Requesting State opposes her
release and seeks an order for her detention.

GENERAL NATURE OF THE REQUESTING STATE'S ALLEGATIONS

[5]     As set out above, Ms. Meng was arrested on a Provisional Arrest Warrant.
Accordingly, the Requesting State has not yet filed a Certified Record of the Case,
which would provide a more detailed account of the allegations against Ms. Meng
and the evidence said to exist in support of those allegations for the purpose of an
extradition request.
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 10 of 138
United States v. Meng                                                                  Page 3

[6]      Pursuant to Article 11 of the Treaty, the Requesting State has a fixed period
of time from the date of the arrest within which to submit a full request for
Ms. Meng's extradition, along with the Record of the Case upon which they will be
relying.




                                                                                                2018 BCSC 2255 (CanLII)
[7]      What we have at this point is a Summary of Facts produced by the
Requesting State in support of their request for the Provisional Arrest Warrant. This
was attached to the Affidavit of Cst. Yep that was marked as Exhibit 2 on this bail
hearing. We also have a letter dated December 3, 2018, from United States
Attorney, Eastern District of New York, which was marked as Exhibit 1.

[8]      According to those materials, a judge of the Eastern District of New York
issued a warrant in the United States on August 22, 2018 for the arrest of Ms. Meng
to stand trial on U.S. charges. The Requesting State alleges that starting in 2009,
Ms. Meng and others conspired to make representations to numerous multinational
financial institutions inducing them to continue to provide banking services to
Huawei, despite the fact they were operating in countries subject to United States
sanctions.

[9]      More specifically, it is alleged that Huawei operated Skycom Tech Co. Ltd.
("Skycom") as an unofficial subsidiary to conduct business in Iran, while concealing
Skycom's link to Huawei. It is alleged that Meng and other Huawei representatives
repeatedly lied about the nature of the relationship between Huawei and Skycom in
order to obtain banking services from multinational financial institutions.

[10]     It is alleged that "the financial institutions at issue . . . maintained policies by
which they would not onboard Iran-based clients or process Iran-related transactions
through the United States, so as to avoid exposure to U.S. civil and criminal liability."

[11]     It is alleged that because of the misrepresentations, the "victim banking
institutions were induced into carrying out transactions that they otherwise would not
have completed", potentially exposing them to the risk of fines and forfeiture for
violating U.S. sanctions laws.
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 11 of 138
United States v. Meng                                                             Page 4


[12]   The allegations appear to centre around Ms. Meng's participation in a
PowerPoint presentation in August or September 2013 that allegedly contained false
or misleading representations regarding Huawei's ownership and control of Skycom
and Huawei's compliance with applicable U.S. laws.




                                                                                            2018 BCSC 2255 (CanLII)
[13]   I am told by counsel for Ms. Meng that the allegations of false or misleading
representations are denied, and a request for her extradition will be vigorously
opposed.

THE POSITION OF MS. MENG

[14]   Ms. Meng has filed an affidavit in support of her application for judicial interim
release. That affidavit discloses, as set out above, that Ms. Meng is a 46-year-old
citizen of China. She does not hold any other citizenship. She has a Hong Kong
passport and a Chinese passport. She lives in Shenzhen, China.

[15]   Ms. Meng is married to Xiaozong Liu, and they have a 10-year-old daughter
who also resides in Shenzhen. Ms. Meng has three sons from previous marriages,
one of whom is currently attending school in the United States.

[16]   Ms. Meng holds a Master's Degree, and she is currently the CFO and Deputy
Chairwoman of the Board of Huawei, a company she has worked at since 1993.

[17]   Ms. Meng at one time was a permanent resident of Canada, although she has
since relinquished that status. In 2009, she and her husband purchased a home at
4005 28th Avenue West in Vancouver, and between 2009 and 2012, two of her
children attended school in Vancouver. Since 2010, her in-laws have typically stayed
at the Vancouver home for multiple months in the summer, and Ms. Meng has tried
to spend at least two to three weeks in Vancouver every summer. In 2016,
Ms. Meng and her husband purchased another home in Vancouver at 1603
Matthews Street. That home is currently under renovation, with the intention that it
will be for their family's use. The combined assessed value of the two homes is
approximately $21.9 million, but they are subject to mortgages amounting to
approximately $7.5 million.
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 12 of 138
United States v. Meng                                                                     Page 5


[18]   Ms. Meng has no criminal record in China or elsewhere. She has various
health problems, including hypertension. She had surgery for thyroid cancer in 2011,
and more recently in May 2018 for issues related to sleep apnea.




                                                                                                   2018 BCSC 2255 (CanLII)
[19]   The facts set out in Ms. Meng's affidavit are supported by affidavits from other
individuals, including her husband. Letters of reference have also been filed attesting
to her good character, and opining that she would not violate any court order. The
letter by Sha Ye, who is a senior fellow at Fudan University in Shanghai, includes
this comment:

       I am really saddened to hear the news that Ms. Meng has been detained in
       Vancouver over the past weekend. I have spoken to Ms. Meng's family.
       Ms. Meng firmly believes that the Canadian and US legal system will produce
       a just result that will prove her innocence. Ms. Meng has spent her entire
       career working for Huawei. She has gained an impeccable reputation over
       these years. This is her lifelong work! If she is bailed, she will not risk
       damaging her personal reputation and career, as well as the business of
       Huawei, by going back to China without proper legal approval. She will stay in
       Canada to see justice getting served.

[20]   Another letter has been provided by a neighbour who lives on 28th Avenue in
Vancouver, who writes:

       I offer this letter as a testament to Wanzhou Meng. As her neighbour, I first
       met Sabrina about 8 years ago when she and her husband first purchased
       the house next door. The home has been largely used as a summer retreat
       for extended family including children and grandparents. Sabrina's visits were
       typically brief but understandably due to her involvement in business affairs
       internationally. Conversations with her gave one the impression of a quiet
       and modest individual who considered her family and children a priority. On
       this basis, as well as the obvious support of her tightly knit family, I believe
       that Sabrina would not jeopardize the well being and future status of her
       children (her son attends school in the US.)
       I believe that Sabrina would not violate a court order.

[21]   Those comments are consistent with the words of Ms. Meng herself, who
deposed at paragraph 10 of her affidavit:

       10.    If this Honourable Court grants me judicial interim release, I will abide
       by any condition imposed. I will surrender both of my passports. I can reside
       at my home at 4005 28th Street [sic], Vancouver. I understand that my
       husband and daughter, and my extended family members would come to
       Vancouver and reside with me as permitted by Canada's immigration laws.
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 13 of 138
United States v. Meng                                                                     Page 6

       My husband and I are willing to pledge the equity in either or both of our
       homes as security, or to make a cash deposit should the Court require us to
       do so. I will scrupulously abide by any curfew or reporting requirement
       imposed upon me. My father founded Huawei and I would never do anything
       that would cause the company reputational damage. I believe that breaching
       my bail conditions would cause such damage. I maintain that I am innocent of




                                                                                                   2018 BCSC 2255 (CanLII)
       the allegations that have been levelled at me. I wish to remain in Vancouver
       to contest my extradition and I will contest the allegations at trial in the U.S. if
       I am ultimately surrendered.

THE POSITION OF THE REQUESTING STATE

[22]   Counsel on behalf of the Requesting State points out that s. 19 of the
Extradition Act incorporates Part XVI of the Criminal Code with respect to judicial
interim release, and in particular, incorporates by reference the primary, secondary,
and tertiary grounds for detention set out in s. 515(10) of the Criminal Code. That
section provides:

       515 (10) For the purposes of this section, the detention of an accused in
       custody is justified only on one or more of the following grounds:
               (a) where the detention is necessary to ensure his or her attendance
               in court in order to be dealt with according to law;
               (b) where the detention is necessary for the protection or safety of the
               public, including any victim of or witness to the offence, or any person
               under the age of 18 years, having regard to all the circumstances
               including any substantial likelihood that the accused will, if released
               from custody, commit a criminal offence or interfere with the
               administration of justice; and
               (c) if the detention is necessary to maintain confidence in the
               administration of justice, having regard to all the circumstances,
               including
                       (i) the apparent strength of the prosecution’s case,
                       (ii) the gravity of the offence,
                       (iii) the circumstances surrounding the commission of the
                       offence, including whether a firearm was used, and
                       (iv) the fact that the accused is liable, on conviction, for a
                       potentially lengthy term of imprisonment or, in the case of an
                       offence that involves, or whose subject-matter is, a firearm, a
                       minimum punishment of imprisonment for a term of three
                       years or more.

[23]   In the circumstances of the present case, counsel on behalf of the Requesting
State submits that the sole issue is whether Ms. Meng's detention is justified on the
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 14 of 138
United States v. Meng                                                                 Page 7


primary ground referred to in s. 515(10)(a), namely whether her detention is required
to ensure her attendance in court. Counsel on behalf of the Requesting State makes
no submission on the secondary or tertiary grounds set out in clauses (b) and (c) of
s. 515(10). That is, counsel on behalf of the Requesting State does not take the




                                                                                               2018 BCSC 2255 (CanLII)
position that Ms. Meng needs to be detained for the protection or safety of the
public, or to prevent her from committing an offence, or to prevent her from
interfering with the administration of justice, or to maintain public confidence in the
administration of justice. The only issue is whether Ms. Meng needs to be detained
in order to ensure that she attends court.

[24]   Counsel on behalf of the Requesting State submits that, pursuant to
s. 515(6)(b) of the Criminal Code, Ms. Meng is subject to a reverse onus owing to
the fact that she is not ordinarily resident in Canada, and accordingly, Ms. Meng
must show cause why her detention in custody is not justified. Counsel on behalf of
the Requesting State submits that Ms. Meng has not met that onus, and says that
she has an incentive to flee due to the potentially lengthy incarceration she would
face in the United States if she were extradited and convicted there. The submission
is that Ms. Meng does not have a significant connection with this jurisdiction, and
that she has substantial financial resources that make the imposition of bail
conditions, including substantial sureties, ineffective in ensuring her court
attendance.

[25]   As counsel on behalf of the Requesting State wrote:

       Ms. Meng has significant financial resources which would enable her to flee
       Canada should she choose to do so. She is a senior executive at one of the
       world’s largest telecommunications companies and the daughter of its
       founder. Her father has an approximate net worth of U.S. $3.2 billion.
       Ms. Meng is a Chinese national. China has no extradition agreement with the
       U.S. Should Ms. Meng want, she has the means to flee and remain outside
       Canada and the United States indefinitely. As held by the Court in United
       States of America v. Baratov, 2017 ONSC 2212, "if you have infinite sources,
       the value of the pledge diminishes.": para. 40.
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 15 of 138
United States v. Meng                                                                   Page 8


[26]   Counsel on behalf of the Requesting State relies on the comments of
Wood J.A. at para. 5 of U.S.A. v. Ross (5 July 1993), Vancouver CA017111
(B.C.C.A.):

       [15]   But the courts in this Country have long recognized that a correct




                                                                                                 2018 BCSC 2255 (CanLII)
       approach to extradition proceedings is characterized by good faith in
       honouring Canada's international obligations; see: Schmidt v. The Queen,
       [1987] 1 S.C.R. 500. In my view, adherence to that principle requires a court
       considering a bail application such as this to limit the assumption of the risk of
       non-appearance more severely than might otherwise be acceptable in the
       case of domestic proceedings.

[27]   The decision in Ross was referred to with approval by Low J.A. in U.S.A. v.
Edwards, 2010 BCCA 149 at para. 18:

       [18]   This application for interim release must be considered in light of the
       need to honour Canada’s international treaty obligations. Therefore, the court
       must look at the risk of non-appearance even more cautiously than might be
       the case in domestic proceedings: see the decision of Wood, J.A. in United
       States of America v. Ross, CA017111, July 5, 1993.

[28]   To similar effect are the comments of MacKenzie A.C.J., as she then was, at
paragraph 17 of U.S.A. v. Espinosa (19 November 2010), Vancouver 25574
(B.C.S.C.).

[29]   Counsel on behalf of the Requesting State submits that the present case
bears similarities to U.S.A. v. Su Bin (23 July 2014), Vancouver 26595 (B.C.S.C.). In
that case, Cullen A.C.J., as he then was, ordered the detention of a Chinese national
who had been arrested on a provisional warrant in relation to allegations that he had
accessed the computer networks of defence contractors in the United States and
committed theft of data relating to military aircraft and weapons systems.

ANALYSIS

[30]   The Requesting State relies on a number of factors to support the proposition
that Ms. Meng has not satisfied her onus of showing that her detention is not
necessary to secure her attendance in court. These factors include the submission
that Ms. Meng has no meaningful connection with Vancouver, that the wealth of her
family would make it easy for her to flee the jurisdiction, and that her ordinary life is
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 16 of 138
United States v. Meng                                                               Page 9


in China, a country with no extradition treaty with either Canada or the United States.
In addition, the Requesting State submits that since the allegations against
Ms. Meng are in the nature of fraud, her averments that she would not flee should be
given little credence.




                                                                                             2018 BCSC 2255 (CanLII)
[31]   Two other matters have been raised that deserve mention.

[32]   First, there was an allegation that Ms. Meng possessed multiple passports.
That concern, in my view, has been put to rest by the Affidavit No. 3 of Xiaozong Liu,
explaining that there are only two currently valid passports, one issued by the
People's Republic of China, and the other by Hong Kong. The other passports that
have been alluded to were issued as replacement passports for valid reasons that
are explained in that affidavit. Ms. Meng and her counsel have assured the Court
that if she is released, all her passports will be surrendered to the appropriate
authorities.

[33]   The second matter is the allegation contained in the letter from the United
States Attorney Eastern District of New York, that Ms. Meng has demonstrated an
intention to evade apprehension in the United States by reason of the fact that she
has not travelled there since March 2017. According to the author of that letter, the
reason for that lack of travel to the United States is that in April 2017, Huawei
became aware of a U.S. criminal investigation when Huawei's U.S. subsidiaries were
served with a grand jury subpoena.

[34]   I put very little weight on the suggested inference that Ms. Meng's failure to
travel to the United States since March 2017 is evidence of an intent to evade
apprehension there. That inference is entirely speculative and without any reliable
foundation. Residents of countries other than the United States, including Ms. Meng,
may have myriad good reasons for choosing not to travel to the United States during
the past two years.

[35]   As mentioned above, counsel on behalf of the Requesting State referred to
U.S.A. v. Su Bin as a case that bore some similarity to the present case. There, after
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 17 of 138
United States v. Meng                                                                    Page 10


referring to a number of factors, including the fact that the person sought was a
Chinese national and that China had no extradition treaty with either the United
States or Canada, Mr. Justice Cullen wrote at paras. 59 to 60:

       [59]    In my view, those factors, taken in combination, raise a significant risk




                                                                                                   2018 BCSC 2255 (CanLII)
       that Mr. Su, if released, will abscond rather than face the prospect of
       extradition to the United States to face these charges.
       [60]    I am not satisfied that what he has proposed by way of bail terms is
       sufficient to offset that risk, given the absence of any evidence of the nature
       or extent of his offshore assets and resources, and the fact that he is only
       able to offer his wife as a surety.

Mr. Justice Cullen went on to say at para. 64:

       [64]   Each case is to be decided on its own facts, of course . . .

[36]   The question before me, then, is whether, on the particular facts of this case, I
can be satisfied that what Ms. Meng has proposed by way of bail terms is sufficient
to offset the risk of flight. Indeed, that is the sole question, given that counsel on
behalf of the Requesting State is relying only on the primary ground of s. 515(10)
and not on the secondary or tertiary grounds.

[37]   The fact is that Ms. Meng has proposed something quite different from what
was proposed by Su Bin.

[38]   On these proceedings, two witnesses were called to testify about the security
services they could provide to monitor Ms. Meng's compliance with the terms of any
bail order that might be made.

[39]   Scot Filer is a former member of the RCMP. He retired from that force in 2007
after 30 years of service. He is now the Chief Executive Officer of Lions Gate Risk
Management Group, a firm that he founded in 2008, which provides risk
management and surveillance services. His proposal for the services his firm could
provide is set out in a written document that has been marked as Exhibit 12 in these
proceedings. He offers two options, with Option 2 being preferred because it offers
the highest level of security.
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 18 of 138
United States v. Meng                                                               Page 11


[40]   As set out in Exhibit 12, Option 2 provides for continuous observation at any
time when Ms. Meng would be outside of her residence, and it is described in this
way:

       Option Two: Minimally intrusive that allows for continuous observation




                                                                                              2018 BCSC 2255 (CanLII)
       Resources required per eight-hour shift: One Security Driver, one Security
       Officer, one Security Vehicle, Technical devices.
       This option consists of a security driver, a security officer, and a security
       vehicle. The advantages of this option are that while still being minimally
       intrusive and less overt, it still provides continuous observation of Ms. Meng
       while at the residence and out in the community. The driver remains with the
       vehicle at the pick up and drop off location, while the security officer
       accompanies Ms. Meng into whatever location she attends. The security
       officer remains in close proximity of Ms. Meng while still allowing her to
       conduct business and have private conversations. This option also utilizes
       secure software and hardware that tracks the movement of the operators
       while on duty. The device allows for constant two-way communications via
       secure text, and accurate GPS tracking. The device does not track Ms. Meng,
       which minimizes the intrusion of her Charter Rights. The device works in
       conjunction with a GPS tracking bracelet.
       Option Two provides continuous monitoring of Ms. Meng while in residence
       due to the fact that there are two operators. One operator remains at the front
       of the residence with the security vehicle, and the second operator remains at
       the back of the residence depending on the layout.

[41]   I should add that this proposal has been modified, because Scot Filer testified
that in this case there would be two security officers rather than one.

[42]   A map of the proposed travel restriction area has been marked as Exhibit 13,
and includes most of Vancouver and Richmond, with the exception of the area
around YVR Airport, and also parts of North and West Vancouver.

[43]   The other witness called was Stephen Tan, the founding partner and Director
of Operations of Recovery Science Corporation, which can provide monitoring of a
subject through the use of a GPS ankle bracelet that communicates tracking
information to the company through the Rogers Communications network. Their
proposal is outlined in a document that has been marked as Exhibit 14.

[44]   A summary of the bail conditions that have been proposed by counsel for
Ms. Meng is set out in Exhibit 11 and reads as follows:
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 19 of 138
United States v. Meng                                                               Page 12

      Proposed bail conditions:
      The Applicant will enter a recognizance in the amount of 15 million dollars of
      which the sum of 1 million dollars will be deposited by way of cash or other
      form of cash like instruments satisfactory to the Registry of this Honourable
      Court, and 14 million dollars of which will be tendered by pledging two
      residences owned by Xiaozong Liu, who is the husband [of] the Applicant.




                                                                                              2018 BCSC 2255 (CanLII)
      The residences are located at 1603 Matthews Avenue, Vancouver, BC, V6J
      2T1 and 4005 28th Avenue West, Vancouver, V65 1S7.
      And that the Applicant:
      1.     Report to a bail supervisor at the Vancouver West Community
             Corrections Office at 202 - 1855 Burrard Street, Vancouver, British
             Columbia within 48 hours of her release and thereafter weekly, or as
             otherwise directed by a bail supervisor:
      2.     Remain in British Columbia;
      3.     Keep the peace and be of good behaviour;
      4.     Reside at 4005 28 Avenue West, Vancouver British Columbia, and
             not change her address without prior approval of the court;
      5.     Be in her place of residence between the hours of 11:00 pm and 6:00
             am unless she has prior written permission of her bail supervisor or
             the court to be absent or in the event of a medical emergency;
      6.     To surrender any and all passports and travel documents in her name
             to the Royal Canadian Mounted Police forthwith and agree not to
             apply for any passport or travel document anywhere in the world;
      7.     Arrange for a surety in the amount of $1,000.00 be provided for by
             Lions Gate Risk Management Group ("Lions Gate"), which has as its
             address for business #334, 5148 - 48th Avenue, in the City of Delta,
             Province of British Columbia, together with a signatory as surety by
             Scot Filer, Chief Executive Officer, with said firm who will on a 24-hour
             per day basis ensure that all conditions of the Applicant's judicial
             interim release are complied with;
      8.     Shall comply with the directions of Lions Gate employees, including
             by allowing them access onto and into the residence as required, and
             by allowing Lions Gate's use of secure tracking software and
             hardware to facilitate situational awareness of the Applicant's
             movement both at the residence and while in the community. Lions
             Gate employees will accompany the Applicant when she leaves the
             residence;
      9.     Shall be subject to GPS monitoring by Recovery Services Corporation
             ("RSC"). This will include: a) entering into RSC's participant
             agreement and complying with its terms, b) wearing a GPS ankle
             bracelet at all times, c) permitting RSC to install supplementary
             equipment and to inspect, replace and maintain equipment as it
             deems necessary, d) complying with RSC leave notification and
             battery charging requirements. e) cooperating fully with RSC staff,
             and f) installing ankle bracelet prior to leaving the facility where the
             Applicant is detained;
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 20 of 138
United States v. Meng                                                                  Page 13

       10.    At all times, while not at the residence, carry a copy of the
              recognizance and present it to police officers upon request;
       11.    Surrender herself into custody if so required by the Supreme Court of
              British Columbia;
       12.    Consent to the attendance of a Royal Canadian Mounted Police




                                                                                                 2018 BCSC 2255 (CanLII)
              officer or any other peace officer without notice to her premises to
              determine whether or not she is in compliance with her conditions of
              release.

[45]   In addition, counsel for Ms. Meng said that she would agree to pay all the
costs and expenses of the services provided by Lions Gate and Recovery Services.

[46]   During submissions, I raised the issue of Xiaozong Liu's immigration status in
Canada, and whether that posed an impediment to him acting as a surety. I have
been informed that he is currently in Canada on a visitor's visa which will expire in
six months, but could very likely be renewed.

[47]   There appears to be some uncertainty over the ability of a non-resident to act
as a surety. In Ewaschuk, Criminal Pleadings and Practice in Canada, the authors
state at paragraph 6:1120(h) that:

       The following are not acceptable as sureties . . . a non-resident of the
       province.

[48]   R. v. Martin No. 2 (1980), 57 C.C.C. (2d) 31 (Ont. C.A.) is cited as authority.
Upon reading that case, however, it does not appear to be authority for that
proposition, but rather for the different point that a surety must have property within
the province. In the present case, of course, Mr. Liu does have property within
British Columbia.

[49]   Counsel referred me to the decision of the Ontario Court of Appeal in R. v.
Wilson, 2017 ONCA 229, where we are told at para. 10 that Mr. Wilson had been
released on extradition bail with a number of sureties, one of whom was in Canada
on a visitor's visa. The judge in that case wrote:

       If Rosemary Wilson were being proposed as the sole surety in this matter, I
       would perhaps give more weight to the concerns raised by the respondent
       with respect to her suitability as a surety. However, pursuant to the plan of
       release, she is only one of four proposed sureties.
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 21 of 138
United States v. Meng                                                               Page 14

[50]   In British Columbia, we have the decision of Maisonville J. in United States v.
Le, 2010 BCSC 1653, where, although this point was not directly in issue, the
learned judge reproduced at para. 42 of her reasons a portion of the document used
by our Court Registry in screening proposed sureties. The document contains a




                                                                                              2018 BCSC 2255 (CanLII)
portion entitled "Important Information for Surety Applicants," which includes the
following advice:

       A surety must be a resident of British Columbia and at least 19 years old.

[51]   In light of this uncertainty over the suitability of Mr. Liu to act as a surety
because of his status as a visitor to Canada, four more individuals have come
forward as proposed sureties. Each has filed an affidavit attesting to the fact that
they are residents of Vancouver who know Ms. Meng personally and are willing to
act as sureties for her. Those affidavits have been marked as Exhibits 16 through 19
in these proceedings. The total amount that they are willing to pledge as security for
her release is $3 million.

[52]   Counsel for Ms. Meng has told me that she and her husband could post
$7.5 million as a cash deposit in lieu of the originally-proposed $14 million pledge of
their real property in Vancouver.

[53]   While no bail order can ever function as an absolute guarantee that a
detainee will not abscond, I am satisfied that on the particular facts of this case,
including the fact that Ms. Meng is a well-educated businesswoman, who has no
criminal record, and of whom several people have attested to her good character,
the risk of her non-attendance in court can be reduced to an acceptable level by
imposing the bail conditions proposed by her counsel, with bail set at a total amount
of $10 million, with a $7 million cash deposit, and with five or more sureties in an
aggregate total amount of $3 million.

CONCLUSION

[54]   I order that Ms. Meng may be released from custody upon her entering into a
recognizance in the amount of $10 million, including a cash deposit of $7 million and
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 22 of 138
United States v. Meng                                                          Page 15


with five or more sureties in the total aggregate amount of $3 million, with one of
those sureties being Scot Filer in the amount of $1,000, and the other sureties being
acceptable to the Justice of the Peace, and upon the following conditions:




                                                                                         2018 BCSC 2255 (CanLII)
       a)     You must keep the peace and be of good behaviour;

       b)     You must report to a bail supervisor at the Vancouver West
              Community Corrections office at 202, 1855 Burrard Street, Vancouver,
              British Columbia, within 48 hours of your release and thereafter weekly
              or as otherwise directed by your bail supervisor;

       c)     You must provide your bail supervisor with all telephone and cellular
              numbers which you regularly use and you must be able to be
              contacted by either telephone or cellular numbers to confirm
              compliance with the conditions of your release;

       d)     You must remain in the Province of British Columbia;

       e)     You must reside at 4005 28th Avenue West, Vancouver, British
              Columbia (the "Residence"), and not change that Residence without
              the prior written approval of the court;

       f)     You must remain inside your Residence between the hours of 11:00
              p.m. and 6:00 a.m., unless you have prior written permission of your
              bail supervisor or the court to be absent, or in the event of a medical
              emergency;

       g)     You must remain within that portion of the geographical area of the
              Lower Mainland of Vancouver that is defined in the proposed travel
              restrictions that was marked as Exhibit 13;

       h)     You must surrender any and all passports and travel documents in
              your name to the Royal Canadian Mounted Police forthwith and agree
              not to apply for any passport or travel document anywhere in the world;
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 23 of 138
United States v. Meng                                                        Page 16


      i)    You must agree to have your surety, Scot Filer, and his company,
            Lions Gate Risk Management Group ("Lions Gate"), provide
            24-hour-per-day, seven-days-per-week supervision and surveillance to
            ensure that all conditions of your judicial interim release are complied




                                                                                       2018 BCSC 2255 (CanLII)
            with;

      j)    You must comply with the directions of Lions Gate employees,
            including by allowing them access onto and into the Residence as
            required and by allowing Lions Gate's use of secure tracking software
            and hardware to facilitate situational awareness of your movement,
            both at the Residence and while in the community, and to have Lions
            Gate employees accompany you whenever you leave the Residence;

      k)    You must agree that whenever you leave the Residence, Lions Gate is
            authorized to take you into custody in the event that you breach any of
            your bail conditions, in accordance with their power at common law
            and pursuant to the relevant provisions of the Criminal Code of
            Canada, until such time that you can be transferred to the custody of
            the Royal Canadian Mounted Police or any other peace officer;

      l)    You must agree to be subject to GPS monitoring by Recovery Services
            Corporation ("RSC") which will include:

            i.      entering into RSC's participant agreement and complying with
                    its terms;

            ii.     wearing a GPS ankle bracelet at all times;

            iii.    permitting RSC to install supplementary equipment and to
                    inspect, replace, and maintain equipment as it deems
                    necessary;

            iv.     complying with RSC leave notification and battery charging
                    requirements;
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 24 of 138
United States v. Meng                                                           Page 17


            v.     cooperating fully with RSC staff; and

            vi.    installing the ankle bracelet prior to leaving the facility where
                   you are detained;




                                                                                          2018 BCSC 2255 (CanLII)
      m)    You must agree to pay for all the costs associated with the services of
            both Lions Gate and RSC in connection with this order;

      n)    You must at all times while not at your Residence carry a copy of the
            recognizance and present it to police officers upon request;

      o)    You must consent to the attendance of a Royal Canadian Mounted
            Police officer or any other peace officer, without notice, to the
            Residence to determine whether or not you are in compliance with the
            conditions of your release;

      p)    You must attend court as and when required and surrender yourself
            into custody if so required by the Supreme Court of British Columbia.




                    The Honourable Mr. Justice W.F. Ehrcke
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 25 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 26 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 27 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 28 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 29 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 30 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 31 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 32 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 33 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 34 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 35 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 36 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 37 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 38 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 39 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 40 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 41 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 42 of 138
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 43 of 138
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 44 of 138




    IN THE SUPREME COURT OF BRITISH COLUMBIA

Citation:    United States of America v. Ruggeberg,
             2005 BCSC 113
                                                   Date: 20050128




                                                                        2005 BCSC 113 (CanLII)
                                                    Docket: 23164
                                              Registry: Vancouver

               IN THE MATTER OF THE EXTRADITION ACT
                                 And
                          IN THE MATTER OF
                     United States of America
                                 And
                          Erwin Ruggeberg




            Before: The Honourable Mr. Justice Burnyeat

                     Reasons for Judgment

Counsel for Mr. Ruggeberg                               R.S. Anderson

Counsel for the Attorney General                         R.G. McMeans
of Canada on behalf of the United
States of America
Date and Place of Hearing:                    January 7 and 14, 2005
                                                     Vancouver, B.C.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 45 of 138
United States of America v. Ruggeberg                           Page 2

[1]   Pursuant to s. 18(2) of the Extradition Act, R.S.C.,

1999, c. 18, Mr. Ruggeberg seeks to review the Detention Order

made on November 25, 2004 [2005] BCSC 111, when I concluded on




                                                                         2005 BCSC 113 (CanLII)
a balance of probabilities that the detention of Mr. Ruggeberg

was necessary to ensure his attendance in Court in order to be

dealt with according to law as was required on the primary

grounds set out under s. 515(10) of the Criminal Code.


[2]   The Detention Order was made at the conclusion of an

application for release made by Mr. Ruggeberg following his

arrest on a provisional arrest warrant issued under the

Extradition Act wherein it was alleged that Mr. Ruggeberg had

raped a woman at gunpoint and had threatened her with death

while in Austin, Texas in 1981.


[3]   Since the date of the bail application by Mr. Ruggeberg,

the Government of the United States of America has provided

the Government of Canada with a Record of the Case which

contains a detailed summary of the evidence against Mr.

Ruggeberg.   Without assuming that there will ultimately be an

extradition, the Record merely adds to the conclusion

previously reached that a strong case has been made out by the

requesting State.    The Minister of Justice of Canada has

issued an Authority to Proceed authorizing the Attorney
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 46 of 138
United States of America v. Ruggeberg                           Page 3


General of Canada to seek an order for the committal of Mr.

Ruggeberg pursuant to s. 29 of the Extradition Act.


[4]   Under s. 18(2) of the Extradition Act, a decision




                                                                         2005 BCSC 113 (CanLII)
respecting judicial interim release may be reviewed and, upon

review, the decision can be confirmed, varied or substituted.

Under s. 19 of the Extradition Act, Part XVI of the Criminal

Code is incorporated.


WHO CAN REVIEW AN ORDER OF DETENTION?

[5]   In Federal Republic of Germany v. Schreiber (2000), 147

C.C.C. (3d) 404 (Ont. S.C.), an extradition judge made an

order for the release of Mr. Schreiber.       Mr. Schreiber later

applied to vary one of the terms of his release.         The judge

who had made the original order had retired and the issue to

be determined was whether a judge of the Superior Court could

exercise jurisdiction under s. 18(2) of the Extradition Act to

vary the terms of the bail order or whether only a Judge of

the Court of Appeal would vary the terms of the bail order.

The Court held that the language of s. 18(2) is permissive and

therefore provided concurrent jurisdiction for either a judge

of the Superior Court or a judge of the Court of Appeal to

conduct a bail review where extradition was sought for

offences other than those offences enumerated under s. 469 of

the Criminal Code.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 47 of 138
United States of America v. Ruggeberg                           Page 4

[6]   The decision in Schreiber was applied by Dohm A.C.J. in

United States of America v. Gilliland (unreported decision)

November 14, 2003 (Vancouver Registry No. 22590).         Dohm A.C.J.




                                                                         2005 BCSC 113 (CanLII)
concluded that he had jurisdiction to hear an application to

vary one of the terms of release and that the applicant was

not required to have his application heard by the Court of

Appeal.


[7]   In The United States of America v. Pannell [2005] O.J.

(Q.L.) No. 10 (Ont. C.A.), Mr. Pannell had applied for

judicial interim release which was denied.        He then applied

before the same judge for a review of the detention order

citing a “material change in circumstances”.        When the review

application was dismissed, Mr. Pannell appealed to the Court

of Appeal who dealt with the matter without commenting that it

was inappropriate for the review of the original decision to

be heard by the same judge of the lower court.


[8]   On the basis of the authorities of Schreiber, Gilliland,

and Pannell, supra, I am satisfied that I have jurisdiction to

hear this application of Mr. Ruggeberg that he be released

from custody if certain conditions are met.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 48 of 138
United States of America v. Ruggeberg                           Page 5

WHAT MUST BE SHOWN BEFORE THE MERITS OF THE APPLICATION CAN BE
CONSIDERED?

[9]   A review of whether there should now be an order

releasing Mr. Ruggeberg from custody is not a hearing de novo.




                                                                         2005 BCSC 113 (CanLII)
Mr. Ruggeberg must either present new evidence amounting to “a

material change in circumstance” of such a magnitude that the

order under review can no longer stand or to demonstrate a

serious error of law or a fact.


[10] In The Law of Bail in Canada, 2nd ed. (Toronto: Carswell,

1999), the learned author states that a “Review” application

is a “hybrid” approach:


      The nature of the hybrid approach to bail reviews is
      cogently expressed in R. v. Bradley and Bickerdike
      (1977) ... [38 C.C.C. (2d) 273 (Que. S.C.)] in which
      Greenberg J. stated:

           The undersigned is of the opinion that a
           revision is a proceeding of a hybrid nature.
           It is basically in the nature of an appeal
           but, because of the provisions of s.
           457.6(8) [now s. 521(8)], it also has some
           of the qualities of a de novo hearing.
           However, unless convincing new evidence is
           received at the revision hearing which was
           not heard by the magistrate, which is not
           the situation in the present case, the
           Superior Court judge in revision should not
           substitute his own discretion for that of
           the magistrate unless he comes to the
           conclusion that the magistrate either
           exceeded his jurisdiction or made an error
           in law or a serious error in his
           appreciation of the facts.

      As its name suggests, the hybrid model combines the
      features of a de novo hearing and an appeal on the
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 49 of 138
United States of America v. Ruggeberg                           Page 6


     record. The applicant must either present new
     evidence (on which a fresh exercise of discretion
     may be made) or demonstrate an error of law in the
     proceedings below. This model has proven to be the
     most popular of all three.




                                                                         2005 BCSC 113 (CanLII)
     As with errors of law, not any new evidence will
     suffice insofar as “showing cause” is concerned.
     The applicant must demonstrate a change in
     circumstances that is of such magnitude that the
     order of the lower court can no longer stand. This
     may involve a change in respect of a matter that
     affected the onus at the original hearing, such as
     the existence of an outstanding charge. The change
     may also relate to the personal circumstances of the
     applicant or general matters touching upon the
     alleged offences. (at pp. 308-9)

[11] In United States of America v. Chan (2000), 144 C.C.C.

(3d) 93 (Ont. C.A.), Sharpe J.A. on behalf of the Court found

that the standard of review contemplated by s. 18(2) of the

Extradition Act is analogous to that applicable to the review

of judicial interim release or detention orders.         Accordingly,

the applicant on a bail review bears the onus of demonstrating

an error in law or serious error in the appreciation of the

facts.   Alternatively, a material change in circumstances must

be shown.


[12] As is the case where a reviewable error is alleged, it is

incumbent upon Mr. Ruggeberg to establish that there has been

a material change in circumstances warranting a review:

United States of America v. Ivanov, [2003] N.J. (Q.L.) No. 47

(Nfld. S.C.) at para. 11, application for stay dismissed

(2003), 172 C.C.C. (3d) 551 (Nfld. C.A.).
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 50 of 138
United States of America v. Ruggeberg                           Page 7

[13] In Ivanhov, supra, Cameron J.A. on an application to stay

an order pending review of the order stated:


        As to the test to be applied in determining if a




                                                                         2005 BCSC 113 (CanLII)
        stay should be ordered there is no real difference
        between the parties. The test is that enunciated by
        the Supreme Court of Canada in RJR-MacDonald Inc. v.
        Canada (Attorney General), [1994] 1 S.C.R. 311. When
        examining the first part of the test, I return to my
        role under s. 18(2) of the Extradition Act.
        Yesterday during discussion with counsel I alluded
        to the fact that there exists a difference in view
        in this Country as to the approach which should be
        taken to review. In R. v. Fleming (1999), 141 C.C.C.
        (3d) 391 (Nfld. C.A.), I discussed this and the
        difference in approach between a review under s. 680
        and one under s. 520 or 521. Having decided that
        this is a review akin to a s. 680 review, then in
        determining whether the first part of the test is
        met, I must do so in light of the limited nature of
        the review described in R. v. Parsons (1994), 118
        Nfld. & P.E.I.R. 353, 30 C.R. (4th) 189 (Nfld.
        C.A.), as "in essence an appeal from a discretionary
        order" (para. 8). In the absence of new evidence
        based on a change of circumstances, which I do not
        understand to be the case, the standard against
        which the decision of Mercer J. must be tested is,
        did he exceed jurisdiction or make an error in law
        or serious error in appreciation of the facts.

        (at pp. 557-8)

HAS MR. RUGGEBERG MET THE ONUS OF SHOWING EITHER AN ERROR IN
LAW, A SERIOUS ERROR IN THE APPRECIATION OF THE FACTS, OR A
MATERIAL CHANGE IN CIRCUMSTANCES?

[14] Mr. Ruggeberg does not submit that an error in law was

made.    However, Mr. Ruggeberg does suggest that there was a

serious error in the appreciation of the facts.        Mr. Ruggeberg

was released on a bond in the amount of $25,000.00 in December

1981 and, when he failed to appear, an arrest warrant was
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 51 of 138
United States of America v. Ruggeberg                           Page 8


issued.   Mr. Ruggeberg was released on a $200,000.00 bond with

cash deposit in 1985 and, when he failed to appear, a new

arrest warrant was issued.




                                                                         2005 BCSC 113 (CanLII)
[15] In my November 25, 2004 Ruling, I stated: “Twice Mr.

Ruggeberg elected to fail to attend so that bail of $25,000.00

and $200,000.00 was forfeited to the detriment of those

relatives and friends who put up their own assets because they

believed Mr. Ruggeberg was of good character and was

trustworthy at that time.”


[16] It is now apparent that cash amounting to 10% of those

amounts was forfeited and not the full $225,000.00.         Despite

the error, I am satisfied that the decision as to whether Mr.

Ruggeberg should be released would not have been changed.            I

am also satisfied that this error could not be described as a

“serious error”.    Rather, it was an error which would not have

affected the general concern that Mr. Ruggeberg might well be

prepared to put his own interests ahead of the interests of

those relatives and friends who had put their trust in him by

arranging for bail on two occasions.


[17] The question which then arises is whether there has been

a material change of circumstances such that a fresh exercise

of discretion should be made.      I have concluded that Mr.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 52 of 138
United States of America v. Ruggeberg                           Page 9


Ruggeberg has met the onus of showing that there has been a

material change in circumstances.


WHAT ARE THE MATERIALS CHANGES IN CIRCUMSTANCE?




                                                                         2005 BCSC 113 (CanLII)
[18] Mr. Ruggeberg had arranged for what I described as an

“impressive array of letters” testifying to the trust and

affection which friends, relatives and business associates had

for him and the stability which is now present in his life.

Despite that, I was concerned that the writers might not be

aware of what was alleged in Texas and might not be aware of

what might be considered by the Court in an application for

interim release.    On the basis of the new letters that have

been provided, I can now be satisfied that friends, relative

and business associates are aware of the charges in Texas and

I remain satisfied that they are confident that, if Mr.

Ruggeberg is granted bail, there will be no likelihood that he

will fail to appear in further proceedings.


[19] Denny Marie Rapanos is a personal friend of the brother

of Mr. Ruggeberg and states that he knows many of the members

of the Ruggeberg family.     Mr. Rapanos is a Canadian citizen

and resident in British Columbia for 45 years.        He is prepared

to act as a surety for Mr. Ruggeberg and states:


     I make this offer due to my friendship in support of
     the Ruggeberg family. I have not been promised
     anything in return for agreeing to act as a surety
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 53 of 138
United States of America v. Ruggeberg                          Page 10


     and no-one has agreed to indemnify me for any claim
     that might arise against me in connection with
     agreeing to act as a surety.

[20] The learned author in The Law of Bail in Canada states




                                                                         2005 BCSC 113 (CanLII)
that the nature of the relationship between the surety and the

accused is an important consideration in determining who

should be permitted to act as a surety:


     Factors such as how long the surety has known the
     accused, whether they are related, how frequently
     they see each other and how close they live to one
     another (indeed, whether they live together) should
     give some indication of how well a surety can be
     expected to supervise an accused and take action if
     the accused fails to live up to the conditions of
     his/her release. A proposed surety who barely knows
     the accused or who has little contact with the
     accused will not be in a position to effectively
     supervise the accused. (at p. 293)

[21] The Attorney General of Canada on behalf of the United

States of America relies upon this passage to suggest that Mr.

Rapanos is not a suitable surety.      I do not accept that

submission.   First, Mr. Rapanos has not been asked to

supervise Mr. Ruggeberg.     Second, counsel was not able to cite

any authorities for the proposition that a person who is

prepared to be a surety and who is prepared to allow his or

her property to stand behind the surety must be a relative, a

close business associate, or a good friend of the person to be

released on an interim basis.      In fact, it may be that the

Court should give more weight to a “stranger” being prepared

to act as a surety as there may be other reasons why a
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 54 of 138
United States of America v. Ruggeberg                          Page 11


proposed surety close to the person to be released might be

prepared to act as a surety whereas a stranger has nothing to

gain and much to lose if the person being released does not




                                                                         2005 BCSC 113 (CanLII)
subsequently appear.


[22] The materials on file allow me to conclude that Mr.

Rapanos has equity of between $143,000 and $250,000 in the

property which will be offered to the Court for the $50,000

surety of Mr. Rapanos.     Unlike the previous application before

me where it was proposed that the surety be resident in a

different Province and that Mr. Ruggeberg not be in British

Columbia, I am satisfied that the willingness of a long-time

British Columbia resident to vouch for the continuing

appearance of Mr. Ruggeberg contributes to there being a

material change in circumstance.


[23] Previously, the sureties proposed were the son and

daughter-in-law of Karin Ruggeberg who is the older sister of

Mr. Ruggeberg.   All three of those individuals reside in

Toronto and the son and daughter-in-law were prepared to be

named as sureties and post their condominium apartment to

ensure the attendance of Mr. Ruggeberg in these proceedings.

I was satisfied that the nephew and the wife of the nephew of

Mr. Ruggeberg were not “sufficient sureties” as they were not

residents of British Columbia: R. v. Morenstein (1977), 40
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 55 of 138
United States of America v. Ruggeberg                          Page 12

C.C.C. (2d) 131 (Ont. C.A.) and R. v. Martin (No. 2) (1980),

57 C.C.C. (3d) 31 (Ont. C.A.).      That concern has now been

eliminated.   Based on his connection with the Ruggeberg




                                                                         2005 BCSC 113 (CanLII)
family, his long-time residency in British Columbia, and that

the property in support of the surety will be in British

Columbia, I find that Mr. Rapanos is a “sufficient surety”.


[24] The advice before me was that Mr. Ruggeberg could board a

flight to Mexico despite not having a current passport.          I am

now satisfied that other documents available to Mr. Ruggeberg

could be used to allow him to board a flight.        However, I am

satisfied that the deposit of those documents by Mr.

Ruggeberg, his wife, and his daughter combined with

injunctions against various airlines and voluntary steps taken

by various airlines will make virtually impossible the

possibility of Mr. Ruggeberg, his wife, and/or daughter

leaving Vancouver by air.


[25] To the extent that they are available, Mr. Ruggeberg,

Mrs. Laura Ruggeberg, and Raquel Ruggeberg will deposit with

the Court any valid passports, any expired passports,

originals of their Birth Certificates, driver’s licences,

photo identification, any Matricula Consular, Certificates of

Baptism, Voter’s Certificates, and available undertakings

addressed to the Mexican Consulate in Canada agreeing not to
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 56 of 138
United States of America v. Ruggeberg                          Page 13


apply for a Matricula Consular, replacement passports or

Certificates of Nationality.


[26] In this latter regard, the Consul General of Mexico in




                                                                         2005 BCSC 113 (CanLII)
Vancouver states that the Consulate General of Mexico in

Vancouver may issue a Matricula Consular to a Mexican national

for travel from Canada to Mexico without a passport or birth

certificate and that the Matricula Consular is: “... an

identification card that is often used in place of a driver’s

licence and allows a Mexican national to travel into Mexico

solely on this document and may issue a Consular Registration

to a Mexican national for travel from Vancouver to Mexico

without a passport or birth certificate”.


[27] The Consul General states that Mr. Ruggeberg has not been

issued either document and, because Mr. Ruggeberg has provided

the Consulate General of Mexico in Vancouver with a written

waiver of his right to obtain such documents, the Consulate

General of Mexico in Vancouver will not issue a Matricula

Consular, a Consular Registration or a new passport as long as

the Extradition Proceedings against Mr. Ruggeberg continue to

take place in Canada.    The Consul General also states: “If Mr.

Ruggeberg were to take steps to remove the waiver of his right

to these documents, I will immediately notify the Courts of

such action.   I am satisfied that these further measures
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 57 of 138
United States of America v. Ruggeberg                          Page 14


contribute to my conclusion that there has been a material

change in circumstances.


[28] $200,000 has been raised through family and friends.




                                                                         2005 BCSC 113 (CanLII)
Additionally, Mr. and Ms. Ruggeberg are also prepared to go

into the college fund set aside for their children to the

extent of $30,000.    This trust that family and friends have in

Mr. Ruggeberg remains a strong indication that Mr. Ruggeberg

will appear as schedule in these proceedings.        Unlike the

situation in Texas, all these funds will be lost if Mr.

Ruggeberg fails to appear.


[29] While not reflected in the November 25, 2004 Ruling, I

had been advised that electronic monitoring of the presence of

Mr. Ruggeberg was not available in British Columbia.         I am now

advised that this is not the case and that Mr. Ruggeberg can

be electronically monitored so that his unexplained or

unapproved absence from his Vancouver address will be

immediately known.    I am satisfied that this further

contributes to my conclusion that there has been a material

change in circumstances.


[30] It was originally proposed that Mr. Ruggeberg would

travelling from British Columbia to Ontario, would be

electronically monitored in Ontario, and would be supervised

by his older sister who resides in Ontario.        I had a number of
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 58 of 138
United States of America v. Ruggeberg                          Page 15


concerns regarding what was proposed.       I no longer have

concerns about what is proposed.       A business associate has

purchased a two-bedroom condominium on Keefer Street in




                                                                         2005 BCSC 113 (CanLII)
Vancouver for $280,000.00.     Laura Ruggeberg and their daughter

have moved from Mexico to Vancouver and will reside with Mr.

Ruggeberg at the Keefer Street address.


[31] Laura Ruggeberg and Raquel Ruggeberg have applied for a

Temporary Residence Permits so that they can stay in Canada to

provide support to Mr. Ruggeberg and so that Raquel Ruggeberg

can continue her education as a foreign student.         In this

latter regard, Raquel Ruggeberg began attending classes at a

local Secondary School in Vancouver on January 4, 2005.


[32] The Keefer Street residence is wheelchair accessible and

has facilities which will assist in the physiotherapy required

by Mr. Ruggeberg.    I am also satisfied that the experience of

Laura Ruggeberg will assist in his physiotherapy.         The fact

that Mr. Ruggeberg will be confined to the Keefer Street

address unless his absence is with the approval of his bail

supervisor, and unless accompanied by his wife and the fact

that his wife and daughter will now reside in Vancouver allows

me to conclude that a fresh exercise of discretion should be

made.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 59 of 138
United States of America v. Ruggeberg                          Page 16


[33] Their daughter is now enrolled in school in Vancouver.          I

am satisfied that Laura Ruggeberg has committed to stay in

Vancouver until the extradition proceedings are brought to a




                                                                         2005 BCSC 113 (CanLII)
conclusion.   I am satisfied that I can place sufficient

restrictions on the mobility of Laura and Raquel Ruggeberg

such that their continued presence in Vancouver can be

guaranteed.   I think it unlikely that Mr. Ruggeberg would exit

from Vancouver without them.     I am satisfied that what is now

proposed as to where Mr. Ruggeberg will be while waiting

further proceedings and the commitment of his wife and

daughter to be in Vancouver contributes to my conclusion that

there has been a material change in circumstances.


[34] I am satisfied that the combined effect of the lack of

mobility of Mr. Ruggeberg as a result of his injuries, the

electronic monitoring which will be in place, the virtual

certainty that Mr. Ruggeberg, Laura Ruggeberg and Raquel

Ruggeberg will not be in a position to leave British Columbia

by air transport, and the commitment of Laura Ruggeberg to

stay in British Columbia until the extradition proceedings are

complete introduces a significant supervision component to the

virtual house arrest of Mr. Ruggeberg.


[35] On application by Mr. Ruggeberg for an injunction, an

injunction will go against various airlines prohibiting those
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 60 of 138
United States of America v. Ruggeberg                          Page 17


airlines from allowing Mr. Ruggeberg, Laura Ruggeberg and

Raquel Ruggeberg to board any flights within Canada.         Two

other carriers, Air Canada and Japan Airlines International




                                                                         2005 BCSC 113 (CanLII)
Company, Ltd. have advised through their counsel that they

will, upon the request of Mr. Anderson and the Court, place

the names of Mr. Ruggeberg, Laura Ruggeberg and Raquel

Ruggeberg on their “No Fly List”.      I am also satisfied that

being able to put these safeguards in place further allows me

to conclude that there has been a material change in

circumstance.


[36] I am satisfied that Mr. Ruggeberg has met the onus of

showing that there has been a material change in circumstances

and that he has shown cause why his continued detention in

custody is not justified.     I am satisfied that Mr. Ruggeberg

has met the onus of establishing that his further detention is

not necessary to ensure his attendance in court in order to be

dealt with according to law.


[37] Section 515(4) of the Criminal Code permits me to direct

as conditions that Mr. Ruggeberg will do the following:


     (a)   report at times to be stated in the order to a peace

           officer or other person designated in the order;
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 61 of 138
United States of America v. Ruggeberg                          Page 18


     (b)   remain within a territorial jurisdiction specified

           in the order;


     (c)   notify the peace officer or other person designated




                                                                         2005 BCSC 113 (CanLII)
           under paragraph (a) of any change in his address or

           his employment or occupation;


     (d)   comply with such other reasonable conditions

           specified in the order as the justice considers

           desirable.


ORDER

[38] Mr. Ruggeberg will be released on the following

conditions once those conditions have been fulfilled:


     (a)   Upon his release from custody on Judicial Interim
           Release, Mr. Ruggeberg will report by telephone to
           Canada Border Services, Pacific Regional Enforcement
           Centre (604-666-8769) every Tuesday between the
           hours of 8:00 a.m. and 4:00 p.m.;

     (b)   Upon his release, Mr. Ruggeberg will immediately

           attend at Bail Supervision at 275 Cordova Street

           accompanied by a member of the Law Society of

           British Columbia, counsel will remain with Mr.

           Ruggeberg until he is fitted with the Electronic

           Monitoring Device, counsel and Mr. Ruggeberg will

           then go immediately to the Keefer Street address,
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 62 of 138
United States of America v. Ruggeberg                          Page 19


           and counsel will remain with Mr. Ruggeberg until the

           receiving device is installed at that address and

           the Bail Supervisor has informed counsel that the




                                                                         2005 BCSC 113 (CanLII)
           Electronic Monitoring System is operational;


     (c)   A surety in the amount of $50,000 will be made

           available by Denny Marie Rapanos relating to a

           Recognizance of Bail to be entered into by Erwin

           Ruggeberg and there will be an order pursuant to s.

           284 of the Land Title Act, 1996, c. 250 to be

           prohibit any dealings with the property in New

           Westminster having a civic address of 358 Simpson

           Street and a legal description of Lot 42 of the

           North Half Lot 19 and of the South Half Lot 20

           Suburban Block 3 Plan 2620 in order to prohibit any

           dealings with the property offered by Mr. Rapanos;


     (d)   There will be cash surety of $200,000;


     (e)   The presence of Mr. Ruggeberg at the Keefer Street

           address will be electronically monitored and he will

           not leave that address unless accompanied by his

           wife, unless his absence is with the approval of his

           bail supervisor and only for the purposes of

           attending for Court hearings or medical,

           physiotherapy, or psychological appointments;
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 63 of 138
United States of America v. Ruggeberg                          Page 20


[39] Mr. Ruggeberg will deposit with the Court and to the

extent that it is applicable, Laura Ruggeberg and Raquel

Ruggeberg will deposit with the Court the following:




                                                                         2005 BCSC 113 (CanLII)
             (i)     valid passports;


             (ii)    expired passports;


             (iii)   original Birth Certificates;


             (iv)    driver’s licences;


             (v)     any photo identification;


             (vi)    any Matricula Consular;


             (vii)   an undertaking addressed to the Mexican

                     Consulate in Canada agreeing not to apply for

                     a Matricula Consular, a replacement passport

                     or a Certificate of Nationality;


             (viii) Voter’s certificates;


             (ix)    Certificates of Baptism.


[40] Once Mr. Ruggeberg is residing at the Keefer Street

address, the following shall notify the bail supervisor of the

following:
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 64 of 138
United States of America v. Ruggeberg                          Page 21


     (a)   Dr. Klarke, his general practitioner; Dr. Eaves, his

           psychologist; any other medical advisor to whom Mr.

           Ruggeberg is referred by Dr. Klarke and any




                                                                         2005 BCSC 113 (CanLII)
           physiotherapist chosen by Mr. Ruggeberg shall advise

           the bail supervisor of Mr. Ruggeberg at least 48

           hours in advance of the date, time, duration and

           location of any appointments scheduled by them and

           immediately if Mr. Ruggeberg is more than 10 minutes

           late for any of those appointments;


     (b)   the principal or vice-principal of the school where

           Raquel Ruggeberg will be attending will advise the

           bail supervisor of Mr. Ruggeberg of any absences

           from school without school approval of Raquel

           Ruggeberg by 10:00 a.m. on any regular school day if

           Raquel Ruggeberg is not present in school;


[41] Laura Ruggeberg and/or Raquel Ruggeberg will be at

liberty to apply to me to be released from the conditions

imposed on them.


[42] Erwin Ruggeberg also known as Erwin A. Ruggeberg, also

known as Edwin A. Ruggeberg, also known as Erwin Artur

Ruggeberg, also known as Erwin Artur Ruggeberg Barber, Laura

Ruggeberg and Raquel Ruggeberg will be enjoined from
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 65 of 138
United States of America v. Ruggeberg                          Page 22


travelling outside the boundaries of the Municipality of

Vancouver.


[43] The following airlines will be enjoined from receiving




                                                                         2005 BCSC 113 (CanLII)
Erwin Ruggeberg, Laura Ruggeberg or Raquel Ruggeberg as

passengers on any flights within or from Canada: Zoom Airlines

Limited, Kalitta Air LLC, Kelowna Flightcraft Air Charter

Ltd., I.M.P. Group Limited, carrying on business as Execair,

Jetsgo Corporation and Excel Airlines Limited.


                        “G.D. Burnyeat, J.”
             The Honourable Mr. Justice G.D. Burnyeat
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 66 of 138




                      In the Court of Appeal of Alberta

Citation: United States v Rockwell, 2013 ABCA 444




                                                                                           2013 ABCA 444 (CanLII)
                                                                        Date: 20131220
                                                                    Docket: 1303-0298-A
                                                                     Registry: Edmonton


Between:

                     The Attorney General of Canada on Behalf of
                             the United States of America

                                                                             Respondent

                                         - and -

                                    Kevin Rockwell

                                                                               Applicant




            _______________________________________________________

                              Reasons for Decision of
                The Honourable Madam Justice Barbara Lea Veldhuis
            _______________________________________________________




                         Application for Judicial Interim Release
           Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 67 of 138




                  _______________________________________________________

                                    Reasons for Decision of
                      The Honourable Madam Justice Barbara Lea Veldhuis
                  _______________________________________________________




                                                                                                                2013 ABCA 444 (CanLII)
[1]     The applicant seeks an order for judicial interim release pending a decision of the Minister of
Justice for his surrender to the United States, pursuant to s 20(b) of the Extradition Act, SC 1999, c 18.
Facts
[2]     The applicant is a dual citizen of Canada and the United States. He has been committed for
extradition to the United States to face charges relating to transportation of child pornography (this is the
United States offence equivalent to distribution of child pornography contrary to s 163.1(3) of the
Criminal Code). It is alleged that the applicant sent pornographic images depicting the sexual
exploitation of infants and toddlers to a Special Agent of the US Department of Homeland Security.
[3]    The applicant was arrested pursuant to an extradition warrant o n May 28, 2013. On June 7, 2013,
a Court of Queen’s Bench judge granted him bail pursuant to ss 18 and 19 of the Extradition Act, upon
him entering into a recognizance in the amount of $2,000 cash and several conditions. On December 3,
2013, the applicant consented to committal, conceding that the prerequisites to a committal order were
made out. He has been in custody at the Edmonton Remand Centre since that date.
[4]    The applicant intends to make submissions to the Minister of Justice, arguing against his
surrender to the United States. His counsel advised that discussions are ongoing with counsel in the
United States and that materials will be filed with the Minister in Canada in early January 2014, so as to
move expeditiously.
Analysis
[5]     Section 20(b) of the Extradition Act provides that the test for judicial interim release pending
appeal in s 679 of the Criminal Code, RSC 1985, c C-46 applies to applications such as this. To succeed,
the applicant must establish:
        (a)    that his proposed submissions to the Minister are not frivolous;
        (b)    that he will surrender himself to authorities as required; and
        (c)    that his detention is not necessary in the public interest.

[6]      At the hearing, counsel for the Attorney General essentially conceded the first and second
elements of this test. She agreed that the applicant’s submissions are not frivolous and thus, the applicant
has satisfied the first element of the test. Counsel for the Attorney General also acknowledged that the
applicant agreed to surrender himself into custody, that he does not have a prior criminal record and that
there are no concerns with failure to attend or with previous attempts to flee the jurisdiction. Counsel,
however, emphasized that there is a heightened obligation to limit the risk of non-appearance in the
extradition context.
          Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 68 of 138



                                                                                                     Page: 2



[7]      Thus, the primary point of contention is whether the applicant’s detention is necessary in the
public interest. The applicant argued that his detention is not necessary to protect the public and pointed




                                                                                                                2013 ABCA 444 (CanLII)
to the following factors in support of his position: he was previously out on bail for six months without a
breach, he does not have a prior criminal record, and he has complied with all the conditions of the prior
bail order, some of which were quite onerous. Counsel for the Attorney General pointed to the
seriousness of the offence and argued that there is a public interest in preventing the continuation of this
offence and protecting the public from the risk of harm.
[8]     I am satisfied that the applicant has met the test for judicial interim release. As conceded by
counsel for the Attorney General, the applicant’s submissions to the Minister are not frivolous and he has
agreed to surrender himself. I note that the applicant has complied with all the conditions of his release to
date, consented to the committal order, and surrendered himself in court without delay. Indeed, a “track
record” of compliance while on release is a relevant consideration: United States of America v
Batista-Cervantes, 2013 ABCA 348, [2013] AJ No 1081 (QL) at para 8.
[9]     Third, while the alleged offences are serious, the protection of the public can be addressed
through strict conditions. I note, in particular, the applicant’s voluntary surrender on committal and his
compliance with prior conditions. His passport was seized at the time of his arrest, he does not have any
other travel documents, and he expects to return to his prior work arrangements. Any notion of his
fleeing the jurisdiction would seriously impair any sympathy the Minister may have for his case. Further,
the applicant’s counsel has advised that the applicant is prepared to comply with stringent conditions,
particularly with regard to accessing the internet and granting access to the authorities to enter his
residence on a 24-hour per day basis to perform random checks to ensure that he is not breaching any
conditions.
Conclusion
[10] Judicial interim release is justified in these circumstances The applicant will be released upon
him entering into a recognizance in the amount of $3,000 cash with deposit on the following terms and
conditions:
       (a)     Keep the peace and be of good behavior;
       (b)     Appear before the court as required. Within 48 hours of notice being given to
               counsel of the Minister’s impending decision, the applicant will surrender himself
               into custody and remain in custody to receive the Minister’s decision.
       (c)     Report to a probation supervisor in Edmonton in person within 24 hours of
               release, and thereafter once per week in person, subject to his work schedule. If
               his current work schedule continues, he will be required to report in person to his
               probation supervisor before leaving to northern Alberta for work and upon his
               return to Edmonton. He shall provide his work schedule to the probation officer
               on a regular basis;
       (d)     Provide his employer with a copy of his release conditions forthwith;
             Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 69 of 138



                                                                                                    Page: 3



       (e)      If the applicant is in possession of any passport or travel documents, he shall
                surrender them and will not apply for a new passport or travel documents;




                                                                                                              2013 ABCA 444 (CanLII)
       (f)      Reside at a residence approved in writing by his probation supervisor and will not
                change his residence without prior written permission from his probation
                supervisor;
       (g)      Provide access to his residence on a 24-hour per day basis to any Peace Officer
                who seeks entry in order to view the interior of the residence and to do all the
                necessary things in order to confirm his compliance with any of the conditions of
                this recognizance;
       (h)      Refrain from possessing, using, or having in his possession any electronic device
                capable of accessing the internet including, but not limited to computers,
                modems, blackberries, cell phones, webcams, smart phones or video game
                consoles;
       (i)      Refrain from possessing or using a cellular phone or other device, electronic or
                otherwise, capable of taking photos or videos;
       (j)      Refrain from accessing the internet at any time;
       (k)      Have no contact, direct or indirect, with any person under the age of 16;
       (l)      Refrain from attending any place where it is known that children under age 16
                will frequent including, but not limited to, schools, playgrounds, recreational
                centres, swimming pools and parks;
       (m)      Provide the name of his employer and a name and phone number of a contact
                person at his employer’s location to his probation supervisor; and
       (n)      Carry a copy of the recognizance at all times and present it to any Peace Officer
                upon request.


Application heard on December 18, 2013

Reasons filed at Edmonton, Alberta
this 20th day of December, 2013




                                                                                            Veldhuis J.A.
           Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 70 of 138



                                                                              Page: 4




Appearances:




                                                                                        2013 ABCA 444 (CanLII)
S. Dej
         for the Respondent

D.F. Bullerwell
       for the Applicant
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 71 of 138




                                                      Court File No. 12838




                                                                              2009 CanLII 26600 (ON SC)
                     ONTARIO SUPERIOR COURT OF JUSTICE



BETWEEN:


                                  REGINA




                                    V




                               HASSAN DIAB




                                **********


                     REASONS      FOR      DECISION



          RENDERED BY THE HONOURABLE MR. JUSTICE MARANGER
                  on March 31, 2009 at OTTAWA, Ontario


                                **********



APPEARANCES:

Mr. C. Lefrancois,
Ms. S. Schriek,                               Counsel for the Federal Crown


Mr. D. Bayne,                                       Counsel for the accused
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 72 of 138




                            **********




                                                                   2009 CanLII 26600 (ON SC)
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 73 of 138




                                                  (i)
                                    Table of Contents




                                                                                      2009 CanLII 26600 (ON SC)
                           SUPERIOR COURT OF JUSTICE



                                                            Exam.      Cr.-     Re-
WITNESSES                                               In-Chief    Exam.     Exam.



                                          **********



                                     EXHIBITS

EXHIBIT NUMBER                                                 ENTERED ON PAGE




                                          **********



Transcript Ordered:         April 1, 2009

Transcript Completed:        April 2, 2009

Ordering Party Notified:    ...................
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 74 of 138



                                      1
                               R. V Hassan Diab



March 31, 2009




                                                                                          2009 CanLII 26600 (ON SC)
                                  DECISION
MARANGER, J.: (Orally)
                         This is an application for judicial interim release by Hassan
                 Diab. Mr. Diab faces extradition to the Republic of France to be
                 tried on four counts of murder, 40 counts of attempted murder and
                 charges relating to the destruction of property. The offences arise
                 from the allegation that he is responsible for the bombing of a
                 synagogue on Copernic Street in Paris, France on the 3rd day of
                 October, 1980.
                         Mr. Diab was arrested on November 13th, 2008. He has
                 been in custody ever since. By virtue of S. 18 and 19 of the
                 Extradition Act, the provisions of the Criminal Code of Canada
                 respecting bail apply to this case. The severity of the charges
                 make this a reverse onus bail hearing in that the Applicant must
                 demonstrate that his detention is not justified in the circumstances.
                         The Prosecution has argued for detention pending the
                 completion of the extradition proceedings and relies upon all three
                 grounds set out at S. 515(10)(a), (b) and c) of the Criminal Code
                 of Canada which provides:
                       “(10) For the purposes of this section, the detention of
                       accused in custody is justified only on one or more of the
                       following grounds:
                       (a)     where the detention is necessary to ensure his or
                               her attendance in court in order to be dealt with
                               according to law;
                       (b)     where the detention is necessary for protection or
                               safety of the public, including any victim of or
                               witness to the offence, having regard to all the
                               circumstances including any substantial likelihood that
                               the accused will, if released from custody, commit a
                               criminal offence or interfere with the administration of
                               justice; and
                       c)      if the detention is necessary to maintain confidence
                               in the administration of justice, having regard to all
                               the circumstances, including
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 75 of 138




                                    2
                                                            Decision - Maranger, J.




                                                                                      2009 CanLII 26600 (ON SC)
                           (i)      the apparent strength of the prosecution’s
                                    case,
                           (ii)     the gravity of the offence,
                           (iii)the circumstances surrounding
                                    the commission of the offence, including
                                    whether a firearm was used, and
                           (iv) the fact that the accused is liable, on
                                    conviction, for a potentially lengthy term of
                                    imprisonment....”

                    I propose to deal with the secondary ground, or S.
             515(10)(b) first, as it is the least problematic in my view.
             Although raised by the Prosecution I do not consider it a concern
             that could justify detention. The accused person is a 55-year-old
             Canadian citizen with no criminal record. In fact, with no record of
             ever being charged with anything in his life until these allegations
             surfaced. He holds a PhD in sociology and has a record of
             teaching at universities all over the world, including the University
             of Ottawa and Carleton University. The allegations are extremely
             serious, however they occurred over 28 years ago and there’s
             nothing in the record of the case, in the 10 months of surveillance
             conducted by the police in this country, or in the behaviour of this
             man in the last 28 years that would suggest that he is a
             substantial risk of committing a criminal offence or interfering with
             the administration of justice if he were to be released.


             The Primary Ground - S. 515(10)(a)
                    The evidence discloses that Hassan Diab is an individual
             who has travelled extensively in his lifetime and who has in fact
             lived in numerous countries, including the US, Kuwait, the United
             Arab Emirates, Lebanon and Canada in the last 12 years. It would
             appear for the most part that the nations where he has resided
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 76 of 138




                                     3
                                                            Decision - Maranger, J.




                                                                                      2009 CanLII 26600 (ON SC)
             have coincided with teaching positions at universities.
                    The Crown has also highlighted what appears to be a
             somewhat transient lifestyle. It is fair to say that Mr. Diab has had
             a number of marriages and common-law relationships over the
             years which demonstrate that he is not a person drawn to long-
             term commitment. More importantly, for the purposes of what I
             must decide, he is not a person who has specific long-term roots
             or family ties in this country.
                    The Applicant is a Canadian citizen and has resided in the
             City of Ottawa since 2006. He has had contract teaching
             positions at both of our city’s universities, more so at Carleton than
             at the University of Ottawa. He has what has been described as
             an on-again off-again relationship with Doctor Rania Tfaily and has
             for the most part lived with her since being in Ottawa.
                    Mr. Diab has family connections to other countries, most
             importantly Lebanon, a nation that does not have an Extradition
             Treaty with France. The concern here, to put it bluntly, is that if
             Mr. Diab could somehow make his way back to Lebanon or any
             other non-treaty nation, he could forever avoid the prospect of
             extradition and, as a consequence, French justice.
                    The proposition being advanced is that his world-wide
             connections, possible ties to terrorist groups, travel savvyness and
              possible ability to obtain travel documents legitimately or
             illegitimately make him a serious flight risk. This risk, it was
             suggested, is exacerbated by the very serious charges this man
             faces and the consequence of a lifetime behind bars if he ever
             were to be convicted.
                    Counsel for the Applicant points out that there is no record
             at all to suggest that he will not show up for court. Furthermore, it
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 77 of 138




                                    4
                                                            Decision - Maranger, J.




                                                                                        2009 CanLII 26600 (ON SC)
             was said on behalf of Mr. Diab that the best way to predict future
             behaviour is to look to the past in that this accused was aware
             through newspaper articles and a journalist’s questioning that he
             was a suspect in this bombing and that France was looking at him
             for extradition to answer these allegations. It has been suggested
             that Mr. Diab was in fact possessed with this knowledge as early
             as October 2007 and that he could have easily fled the country at
             that time. There is some truth in this observation.
                    In my view, the primary ground, the risk of flight so as not
             to have to face the allegations is a real concern in this matter.
             The issue here lies more with determining whether the Applicant
             has advanced evidence of a plan of release that adequately
             responds to the Court’s concerns respecting this particular ground
             of detention.


             The Tertiary Ground - S. 515(10)c)
                    The determination of whether detention is necessary to
             maintain confidence in the administration of justice requires an
             examination of all of the circumstances with the obligation to focus
             on four specific factors in order to objectively gauge the impact a
             release could or would have on the public’s confidence in our
             administration of justice.
                    In upholding the constitutional validity of this provision, Chief
             Justice McLachlin in speaking for the majority in R. v. Hall 167
             CCC (3d) 449, explained the purpose of the section and the
             scope of the investigation in the following terms at paragraphs 40
             and 41:
                   “Section 515(10)c) sets out specific factors which delineate
                   a narrow set of circumstances under which bail can be
                   denied on the basis of maintaining confidence in the
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 78 of 138




                                   5
                                                          Decision - Maranger, J.




                                                                                    2009 CanLII 26600 (ON SC)
                    administration of justice. As discussed earlier, situations
                    may arise where, despite the fact the accused is not likely
                    to abscond or commit further crimes while awaiting trial, his
                    presence in the community will call into question the
                    public’s confidence in the administration of justice. Whether
                    such a situation has arisen is judged by all the
                    circumstances, but in particular the four factors that
                    Parliament has set out in S. 515(10)c) - the apparent
                    strength of the prosecution’s case, the gravity of the nature
                    of the offence, the circumstances surrounding its
                    commission and the potential for lengthy imprisonment.”

             In paragraph 41:

                    “This, then, is Parliament’s purpose: to maintain public
                    confidence in the bail system and the justice system as a
                    whole. The question is whether the means it has chosen
                    go further than necessary to achieve that purpose. In my
                    view, they do not. Parliament has hedged this provision for
                    bail with important safeguards. The judge must be satisfied
                    that detention is not only advisable but necessary. The
                    judge must, moreover, be satisfied that detention is
                    necessary not just to any goal, but to maintain confidence in
                    the administration of justice. Most importantly, the judge
                    makes this appraisal objectively through the lens of the four
                    factors Parliament has specified. The judge cannot conjure
                    up his own reasons for denying bail; while the judge must
                    look at all the circumstances, he must focus particularly on
                    the factors Parliament has specified. At the end of the day,
                    the judge can only deny bail if satisfied that in view of
                    these factors and related circumstances, a reasonable
                    member of the community would be satisfied that denial is
                    necessary to maintain confidence in the administration of
                    justice.”

                    In R. V Mordue (2006) 223 CCC (3d), the Ontario Court
             of Appeal described circumstances where a judge might feel
             compelled to detain an individual on this specific ground. At
             paragraphs 31 and 32 of that decision the court said:
                    “      No one factor is determinative. The four factors
                    should be analysed together, not separately. Consideration
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 79 of 138




                                    6
                                                            Decision - Maranger, J.




                                                                                      2009 CanLII 26600 (ON SC)
                    of their combined effect in the context of all the
                    circumstances enables the court to determine whether it is
                    necessary to deny bail in order to maintain public
                    confidence in the administration of justice.
                             Section 515(10)c) is designed so that a
                    consideration of all the circumstances with special regard to
                    the four key factors will result in a determination that
                    maintains the public’s confidence in the administration of
                    justice. For example, where each of the four factors is
                    assessed as having maximum force, a determination that
                    refusal of bail is necessary to maintain public confidence in
                    the administration of justice is entirely to be expected.”

                    The four factors to be considered are the strength of the
             Crown’s case, the gravity of the offence, the circumstances
             surrounding its commission and the potential for a lengthy term of
             imprisonment. In this case two of the four factors are easily dealt
             with in that they are clearly at their maximum force. Firstly, the
             gravity of the offence. This was the murder of four completely
             innocent people and the attempted murder of 40 others, it was an
             act of terrorism, it was a hate crime. In terms of gauging public
             perception, this factor is easily at the furthest end of the spectrum.
              Similarly, in terms of the potential for a lengthy term of
             imprisonment if convicted, no doubt in this case a conviction would
             result in a term of imprisonment for life.
                    The issues of the strength of the Crown’s case and the
             circumstances surrounding the commission of the offence require
             deeper analysis.
                    The strength of the Crown’s case is measured in terms of
             the prospect of Mr. Diab being extradited to France. The test for
             extradition is that there must be evidence upon which a properly
             instructed jury, acting reasonably, could return a verdict of guilty.
             In the United States of America v Ferras 209 CCC (3d), the
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 80 of 138




                                     7
                                                             Decision - Maranger, J.




                                                                                       2009 CanLII 26600 (ON SC)
             Supreme Court of Canada has recently provided guidance to the
             courts in relationship to what is expected generally and specifically
             in terms of conducting and determining an extradition. Chief
             Justice McLachlin indicated the following at paragraphs 26, 46 and
             47 of that decision.
                    “I conclude that the principles of fundamental justice
                    applicable to an extradition hearing require that the person
                    sought for extradition must receive a meaningful judicial
                    determination of whether the case for extradition prescribed
                    by S. 29(1) of the Extradition Act has been established -
                    that is, whether there is sufficient evidence to permit a
                    properly instructed jury to convict. This requires an
                    independent judicial phase, an independent and impartial
                    judge and a judicial decision based on an assessment of
                    the evidence and the law.”

             At 46:

                      “Section 29(1)’s direction to an extradition judge to
                      determine whether there is admissible evidence that would
                      “justify committal” requires a judge to assess whether
                      admissible evidence shows the justice or rightness in
                      committing a person for extradition. It is not enough for
                      evidence to merely exist on each element of the crime.
                      The evidence must be demonstrably able to be used by a
                      reasonable, properly instructed jury to reach a verdict of
                      guilty. If the evidence is incapable of demonstrating this
                      sufficiency for committal, then it cannot “justify committal”.
                      The evidence need not convince an extradition judge that a
                      person sought is guilty of the alleged crimes. That
                      assessment remains for the trial court in the foreign state.
                      However, it must establish a case that could go to trial in
                      Canada. This may require the extradition judge to engage
                      in limited weighing of the evidence to determine, not
                      ultimate guilt, but sufficiency of evidence for committal to
                      trial.”

             At 47:

                      “Section 29(1) of the Extradition Act, as discussed, requires
                      the extradition judge to be satisfied that the evidence would
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 81 of 138




                                   8
                                                           Decision - Maranger, J.




                                                                                      2009 CanLII 26600 (ON SC)
                    justify committal for trial in Canada, had the offence
                    occurred here. Canadian courts in recent decades have
                    adopted the practice of leaving a case or defence to the
                    jury where there is any evidence to support it, and have
                    discouraged trial judges from weighing the evidence and
                    refusing to put a matter to the jury on the basis that the
                    evidence is not sufficiently reliable or persuasive: see Arcuri
                    ... This may explain the conclusion in Shephard that the
                    extradition judge has no discretion to refuse to extradite if
                    there is any evidence, however scant or suspect, supporting
                    each of the elements of the offence alleged. This narrow
                    approach to judicial discretion should not be applied in
                    extradition matters, in my opinion. The decision to remove
                    a trial judge’s discretion reflects confidence that, given the
                    strict rules of admissibility of evidence on criminal trials, a
                    properly instructed jury is capable of performing the task of
                    assessing the reliability of the evidence and weighing its
                    sufficiency without the assistance of the judge. The
                    accused is not denied the protection of the trier of fact
                    reviewing and weighing the evidence. The effect of
                    applying this test in extradition proceedings, by contrast, is
                    to deprive the subject of any review of the reliability or
                    sufficiency of the evidence. Put another way, the limited
                    judicial discretion to keep evidence from a Canadian jury
                    does not have the same negative constitutional implications
                    as the removal of an extradition judge’s discretion to decline
                    to commit for extradition. In the latter case, removal of the
                    extradition may deprive the subject of his or her
                    constitutional right to a meaningful judicial determination
                    before the subject is sent out of the country and loses his
                    or her liberty.”

                    In the matter at hand, each side has characterized the
             strength of the record of the case to accommodate their purposes.
              Mr. Bayne said it was bereft of evidence; Mr. Lefrancois
             suggested that it showed a strong circumstantial case. In my view
             this is not a case where extradition is a rubber stamp or a
             foregone conclusion. A clear, objective, full review of the evidence
             will be required. In terms of its consideration under S. 515(10)c) I
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 82 of 138




                                    9
                                                            Decision - Maranger, J.




                                                                                       2009 CanLII 26600 (ON SC)
             would categorize the strength of the Crown’s case as moderate to
             high, rather than reaching its maximum force as described in R. V
             Mordue.


             The Circumstances Surrounding the Commission of the Offence
                    This factor on the face of it would also appear to be clearly
             at the highest level of concern. It was a carefully orchestrated act
             of terrorism with a view to killing as many innocent people
             amongst a targeted group as possible. However, it has been
             suggested that in analyzing this factor I should also consider that
             the offence took place 28 years ago, the character of the accused
             and the support he has in the community.
                    In R. V A.B. 2004 CCC (3d) Justice Ducharme took a
             broad approach when considering this factor, including scrutinizing
             the person charged with the offence. At paragraph 30 he
             indicated that:
                     “Any consideration of the circumstances of the offence must
                     also take into consideration the antecedents and personal
                     circumstances of the offender.”

                    In this case the evidence presented at the bail hearing
             suggests that Hassan Diab is a very well-liked, well-respected
             scholar, and that very intelligent, accomplished members of the
             community who have come to know him cringe at the notion that
             he could possibly be the perpetrator of this heinous crime. A
             petition signed by 40 or more academics from Carleton University
             and the numerous letters of support from a wide range of scholars
             attest to this finding. It is also clear that he has no criminal record
             anywhere. Whether a court should consider the attributes of an
             individual under the “circumstances surrounding the commission of
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 83 of 138




                                   10
                                                            Decision - Maranger, J.




                                                                                      2009 CanLII 26600 (ON SC)
             the offence” in the S. 515 c) analysis is debatable, especially
             when a person’s character is matched up against allegations of a
             terrorist bombing. That being said however, I do believe the
             consideration of the character of a person applying for bail can be
             examined under the broader wording of “having regard to all of the
             circumstances” contained in that section.
                     It seems logical, perhaps even self-evident, that an
             accused’s lack of criminal record, evidence of good character,
             peaceful lifestyle for a sustained period of time and support from
             his fellow professionals ought to be a consideration when
             measuring the impact this particular person’s release might have
             on the public’s perception of the administration of justice. When
             all things are considered, I do not believe that this is a case where
             detention is necessary to maintain confidence in the administration
             of justice.


             The Plan of Release Proposed by the Applicant
                     The plan of release offered here includes five sureties
             willing to cumulatively pledge bonds that total over $250,000.
             The Applicant is also willing to privately finance electronic
             monitoring through Gemtech Incorporated, including GPS
             monitoring.
                     The Crown has correctly highlighted some weaknesses in
             each surety standing alone. Two of the proposed sureties, Mr.
             Alsalah Ottem and Mr. El-Kadri are virtual strangers to Mr. Diab
             and are willing to post bonds and participate in his plan of release
             for reasons founded in personal beliefs concerning the treatment of
             a specific group.
                     The main surety and the person who will have the primary
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 84 of 138




                                   11
                                                            Decision - Maranger, J.




                                                                                      2009 CanLII 26600 (ON SC)
             responsibility of supervising the Applicant is his current common-
             law spouse, Rania Tfaily. It is with her that the accused will
             reside. The Prosecution did its level best in cross-examination to
             portray Ms. Tfaily as an over-trusting, love-struck young woman
             who will be easily manipulated by the Applicant. I did not get this
             impression at all from listening to Ms. Tfaily. She came across as
             a very clear-minded, intelligent woman who knows precisely what
             she’s getting into. She has excelled in her field, she’s a tenured
             university professor at 30 years of age with a PhD. Her
             motivation for acting as Mr. Diab’s surety seems more as a result
             of a belief in his innocence and in friendship to him than out of
             blind love. She indicated she would report any breach of bail
             conditions. She stated that the reputation she has amassed in
             Ottawa professionally and otherwise is not something that she
             would jeopardize. I believe her.
                    The other proposed sureties, Peter Gose, the Chairperson
             of the Sociology Department at Carleton University, Mr. Diab’s
             employer, and Rabbi Chark were impressive people who clearly
             understood the responsibility of being a surety and who are both
             willing to risk substantial bonds to back up their words.
                    If an individual in Mr. Diab’s situation is to be released,
             given our responsibilities as a nation to our treaty partner, France,
             and the extremely serious charges he is facing in that country, a
             plan of release would have to be fairly exceptional before a court
             could find that the applicant has met his onus. I can say that the
             plan proposed here fits that description.
                    In Canada a citizen has the right to reasonable bail. This
             is a right guaranteed by our Charter of Rights and Freedoms. It
             applies with equal force to all Canadians, regardless of their
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 85 of 138




                                    12
                                                            Decision - Maranger, J.




                                                                                      2009 CanLII 26600 (ON SC)
             country of origin. Furthermore, our long-held belief in the
             presumption of innocence has brought our criminal justice system
             to the point where the denial of bail is the clear exception and
             where appropriate release is the norm.
                    When all things are considered I’m satisfied that the
             concerns raised under S. 515(10)(a), (b) and c) of the Criminal
             Code together with the understanding that an overarching principle
             exists here, being our nation’s responsibility to a treaty partner,
             can be properly addressed through the granting of a bail order with
             very very strict conditions.
                    Therefore, Hassan Diab shall be released pending his
             extradition hearing on a recognizance with five sureties being the
             following individuals who will sign bonds in the corresponding
             amounts:
             1)     Rania Tfaily in the amount of $15,000 without deposit;
             2)     Peter Gose in the amount of $100,000 without deposit;
             3)     Hussein Alsalah Ottem in the amount of $100,000 without
                    deposit;
             4)     Nour El-Kadri in the amount of $70,000 without deposit;
             5)     Rabbi Arie Chark in the amount of $5,000 without deposit.
             -      he shall reside at 2606-900 Dynes Road, Ottawa, with the
                    surety Rania Tfaily;
             -      he shall obey a curfew of 9:00 p.m. to 7:00 a.m., however
                    he shall not be away from his place of residence except to
                    attend court, be at his place of employment or medical
                    emergencies, unless in the company of one of his sureties;
             -      he shall surrender to the appropriate police service all valid
                    and expired passports;
             -      he is precluded thereafter from possessing any travel
 Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 86 of 138




                                    13
                                                            Decision - Maranger, J.




                                                                                      2009 CanLII 26600 (ON SC)
                     documentation and from applying for any such
                     documentation anywhere;
              -      he shall, at his expense, be monitored by an electronic
                     surveillance system provided by Jemtech Incorporated. It
                     shall include GPS monitoring;
              -      the residence and subject shall be inspected with whatever
                     reasonable frequency the police require;
              -      he shall remain within the City of Ottawa;
              -      he shall keep the peace and be of good behaviour.
              Are there any conditions the Crown might think appropriate apart
              from those listed?
              MS. SCHRIEK: Your Honour, just on that point, might I have a
              moment just to confer with my colleagues? Mr. Lefrancois is not
              here today.
              THE COURT: Sure. All right. We’ll take 15 minutes.
              MS. SCHRIEK: Yes, that’s fine.
                                RECESS                                 (10:35 a.m.)


UPON    RESUMING:                                                      (11:00 a.m.)
              MS. SCHRIEK: Thank you, Your Honour. I’ve had a chance to
              confer with some of my colleagues back at the Department of
              Justice. I was just reviewing with Mr. Bayne some of the
              conditions I would ask Your Honour to consider imposing
              additionally. I didn’t get through the list but most of them.
                     What I would additionally be asking Your Honour imposing
              as a condition was that there be no contact directly or indirectly
              with Mr. Youssef El-Khalil and his wife Sana Selhab. And Mr.
              Bayne has indicated to me that he thinks there should be an
              exception for contact via counsel.
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 87 of 138




                                    14
                                                            Decision - Maranger, J.




                                                                                      2009 CanLII 26600 (ON SC)
             MR. BAYNE: Absolutely. Or agents on behalf of counsel.
             MS. SCHRIEK: Well, I would insist that it be counsel and not an
             agent on behalf of counsel. I mean, that’s the exception. That’s
             the....
             THE COURT: Well, you mean like an employee of Mr. Bayne’s?
             Is that what you’re talking about? Or somebody you get....
             MR. BAYNE: No. The problem is from the evidence Mr. El-Khalil
             is in Lebanon...
             THE COURT: Right.
             MR. BAYNE: ...and I’m here.
             THE COURT: No - the contact would be restricted to Mr. Diab not
             having contact. That’s your purpose, right?
             MS. SCHRIEK: Right.
             MR. BAYNE: Right.
             MS. SCHRIEK: That’s my point.
             THE COURT: The condition would be that Mr. Diab is not to
             contact directly or indirectly the named parties.
             MS. SCHRIEK: Right. Mr. Youssef....
             THE COURT: All right. That doesn’t preclude counsel from
             accessing potential witnesses to prepare and/or argue an
             extradition hearing.
             MS. SCHRIEK: Right.
             THE COURT: I agree with that condition, Madam Crown, being
             added.
             MS. SCHRIEK: Also, Your Honour, I would ask you to - the Crown
             would seek a condition that Mr. Diab be required to report to the
             RCMP once a week at 155 McArthur Detachment. I know this
             was offered up in Mr. Diab’s testimony.
             THE COURT: I have no problem with that either.
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 88 of 138




                                    15
                                                             Decision - Maranger, J.




                                                                                       2009 CanLII 26600 (ON SC)
             MS. SCHRIEK: All right. Other than that, Your Honour, we’re also
             looking for a condition that Mr. Diab not obtain any further cell
             phones and that he not add any additional phone lines to the
             residence where he will be residing.
             THE COURT: I don’t have any difficulty with that.
             MS. SCHRIEK: All right. We would ask as well that there’s a
             standard condition that’s usually on the release forms which I think
             it’s condition number 10 on this form, that precludes the released
             person from possessing any weapons and so on. Really, our
             concern there of course is any explosive materials. I think it’s the
             last item on the list, but I’d ask that that condition - aside from....
             THE COURT: That condition can be checked off as well.
             MS. SCHRIEK: All right. And, Your Honour, my friend had a
             concern with knives, so I’ve crossed it out and agreed that we can
             take knives out of the mix. Obviously we’re not suggesting Mr.
             Diab have no access to a common knife in his own home.
             THE COURT: Okay.
             MS. SCHRIEK: All right. And then - let’s see if I can read my
             own writing here. We are also asking Your Honour to - we just
             want to be clear that the release now is meant to be, as I
             understand it, upon the electronic monitoring being put in place, so
             we would ask that the condition be worded that he is only to be
             released once that system is in fact in place and that the bracelet
             can be attached onto him. Otherwise of course it defeats a bit the
             purpose if he’s released and then it’s done only sometime later.
             THE COURT: Is that feasible today?
             MR. BAYNE: Maybe I can help a little, Your Honour. We spoke
             with Michael Nguyen. The electronic monitoring may be done
             today or tomorrow, but if there’s GPS involved he suggested
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 89 of 138




                                     16
                                                              Decision - Maranger, J.




                                                                                         2009 CanLII 26600 (ON SC)
             getting the hardware - it may take a day. It may take two days.
             And so I was going to ask Your Honour, because I expect this is
             going to happen tomorrow or the next day, and Mr. Diab will then
             be at the jail, so maybe the release order - we’re going to attend
             today to the various sureties signing their recognizances. That will
             be taken care of. Mr. Diab can then sign the other conditions from
             the jail. Maybe there should be one other explicit instruction to the
             jail that some sort of document from Michael Nguyen of Gemtech
             that the electronic monitoring and GPS have been satisfactorily set
             up. And it will require of course that before they let him walk out
             of the jail that he’s got the two separate bracelets attached.
             THE COURT: All right. Then the order will go accordingly.
             MR. BAYNE: Okay.
             THE COURT: That the documentation and technical machinery
             required to fulfill that part of the order can be dealt with at the jail.
              Does that work?
             MR. BAYNE: Yes. And that the jail should be satisfied on a
             document from - whether it’s a letter, but Mr. Nguyen from
             Gemtech.
             THE COURT: A document from a representative of Gemtech shall
             satisfy that particular obligation.
             MS. SCHRIEK: Right. And as I understand Mr. Bayne, he is
             agreeing that in fact the bracelets be attached as he’s leaving.
             THE COURT: Right. Sure. It’s part of the order.
             MS. SCHRIEK: All right. Thank you. That was part of our
             concern as well.
             THE COURT: Okay. Is there anything further?
             MS. SCHRIEK: And I guess there’s two final ones. We’re asking
             that he be required to report any change of address. I know there
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 90 of 138




                                     17
                                                             Decision - Maranger, J.




                                                                                       2009 CanLII 26600 (ON SC)
             was no suggestion that there would be any, but it’s kind of a
             standard condition.
             THE COURT: That’s mandatory, yes.
             MS. SCHRIEK: Right.
             THE COURT: That condition would be included.
             MS. SCHRIEK: Right. And finally, Your Honour, we would ask if
             you would consider as well imposing a condition that Mr. Diab
             consent to his e-mails and phone calls being monitored while he’s
             there living at Ms. Tfaily’s residence at 900 Dynes Road.
             MR. BAYNE: I would object to that strongly.
             THE COURT: Given the breadth of the conditions that have been
             imposed here I don’t think that’s required. Plus, it could seriously
             interfere with his ability to communicate with counsel and so on.
             So I’m not going to go along with that condition, Crown.
             MS. SCHRIEK: All right, Your Honour. Thank you. Those I think
             are the remainder of the conditions that we had sought in this
             matter.
             MR. BAYNE: Your Honour, may I ask you - do you consider a
             driver’s licence to be a travel document? It’s the only thing that
             could be obliquely construed in his possession. I don’t know
             frankly if he still has his driver’s licence.
             MR. DIAB: It’s been confiscated.
             MR. BAYNE: It’s been confiscated as well? But I guess if he’s
             driving to and from work, if the work materializes, so there’s that
             question.
             THE COURT: I don’t know where you can travel with a driver’s
             licence anymore. I don’t know which country you can get into with
             a driver’s licence. You can’t get into the United States anymore
             with a driver’s licence I don’t think. Any comment on that? I
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 91 of 138




                                    18
                                                           Decision - Maranger, J.




                                                                                     2009 CanLII 26600 (ON SC)
             mean, travel documents, I of course meant passports and so on. I
             wasn’t overly concerned about a driver’s licence.
             MS. SCHRIEK: Of course one could always re-apply for a
             passport. I take Your Honour’s comment about it’s not....
             THE COURT: Well, part of the condition is he’s not to apply, he’s
             not to take any steps whatsoever to obtain any travel documents.
             That’s in the order.
                    I don’t take a driver’s licence to mean a travel document, to
             put it simply. And when I crafted the conditions I didn’t consider it
             as a travel document.
             MR. BAYNE: And that’s helpful, Your Honour. And a couple of
             other matters of clarification so we don’t get into trouble with your
             order through misunderstanding.
                    What about while he’s en route either to work, court or a
             medical appointment? He’s not otherwise to be out of the
             residence outside of the company of a surety, but what if he’s left
             the residence....
             THE COURT: He has to be in the company of a surety to get to
             and from your office, work or a medical emergency.
             MR. BAYNE: All right. Thank you.
             THE COURT: Well, maybe not - a medical emergency might be a
             difficulty. Save and except a medical emergency but on
             attendances to court, lawyers, employment, he’s to be in the
             company of a surety to and from.
             MR. BAYNE: Okay. I understand that. And in respect of staying
             in Ottawa, do you mean the Regional Municipality of Ottawa-
             Carleton? Do you mean the new amalgamated City? I just don’t
             want to....
             THE COURT: No - you’re being - better safe than sorry and I
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 92 of 138




                                   19
                                                           Decision - Maranger, J.




                                                                                     2009 CanLII 26600 (ON SC)
             don’t fault you there. The Greater City of Ottawa, if that
             encompasses - that encompasses Hull I think, does it? Or
             Gatineau?
             MR. BAYNE: The City doesn’t but the Ottawa-Hull area would. I
             know my friend and I, when we were talking before you came back
             in, I had understood my friend to say that what the Crown was
             seeking that he be restricted to the Ottawa-Gatineau area.
             THE COURT: The Ottawa-Gatineau area. For clarity purposes it’s
             the Ottawa-Gatineau area, what we have come to know as - I
             mean, whenever they measure the population of this area they
             include Gatineau now, so that area.
             MR. BAYNE: Thank you very much.
             MS. SCHRIEK: Just two final clarifications. The officer advices
             me, Your Honour, that we do in fact have the driver’s licence of
             Mr. Diab and that can simply be returned to him. So following
             your comment earlier...
             THE COURT: Yes.
             MS. SCHRIEK: ...we can do that. And the final question I have is
             really just a question with regard to the sureties. Since certainly
             myself have never been involved in a case where there have been
             so many sureties being proposed - usually it’s one...
             THE COURT: Neither have I.
             MS. SCHRIEK: ...or maybe two, and so I’m not really sure, and it
             just sort of occurred to me as I sat down, what are the conditions
             that are going to be imposed upon the sureties? What is Your
             Honour’s thought on that matter, because certainly they’ve made it
             clear that they’re not available all the time. Mr. Gose for
             example....
             THE COURT: Well, the primary surety is Ms. Tfaily...
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 93 of 138




                                    20
                                                              Decision - Maranger, J.




                                                                                        2009 CanLII 26600 (ON SC)
             MS. SCHRIEK: Right.
             THE COURT: ...so, I mean, the condition imposed upon them is
             that they are supervisors of Mr. Diab and the function of a surety
             in a case such as this is this: Mr. Diab has specific conditions.
             Now he’s got five different people that can assure the Court and
             society that he’s got to abide by those conditions. Ms. Tfaily is
             clearly going to be the primary surety in that he’s going to be
             living with her. As to how he gets about to and from different
             areas, it may be if Ms. Tfaily is not available one of the other
             sureties might be available for that purpose. Any one of them can
             contact on any breach at any time. Because it’s almost a virtual
             house arrest in the sense that he’s only allowed to be out with a
             surety, there’s no specific role to any one surety. They all have a
             part to play in this and it’s up to the sureties to make sure he’s
             abiding by the conditions.
             MS. SCHRIEK: All right. So no specific conditions that you
             envisage at this point for the sureties.
             THE COURT: Save and except that he resides with Ms. Tfaily.
             MS. SCHRIEK: To ensure that the conditions are being respected I
             guess.
             THE COURT: What would you suggest?
             MS. SCHRIEK: Something along the lines to ensure that the
             conditions are being met. But of course the difficulty - although it
             can be quite impressive on the one hand to have these persons
             that have lent money, of course when we look further down the
             road at the estreatment hearing, the only way that there can be
             any liability if there’s a fault in that is that the conditions of the
             sureties have to be quite clear. And in this case I guess I’m not
             entirely sure what - they’re supposed to monitor him, but we’ve
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 94 of 138




                                     21
                                                           Decision - Maranger, J.




                                                                                     2009 CanLII 26600 (ON SC)
             heard from the various sureties. One had offered I believe that he
             could come by once a week. There was all sort of testimony in
             that vein. Some were available more than others, so I’m not sure
             how Your Honour would see fit to word that.
             THE COURT: Any comments on that, Mr. Bayne?
             MR. BAYNE: No. I think you get into a problem when you start
             specifying Mr. A. has to do this, this and this. It seems to me
             Your Honour has set out a list of conditions all of which will be
             known to each surety and they all play a role. I think you
             identified it correctly saying maybe no one would satisfy as a
             release plan but together they have a collective responsibility.
             THE COURT: I agree. Given the following: electronic monitoring,
             door knock by the police and the primary surety being one of the
             people he lives with, the only way he can breach a condition would
             be with one of the other sureties knowing about it. That’s the -
             for him to be outside of the residence outside of curfew a surety
             has to know about it because he has to be with a surety. Plus
             he’s being electronically monitored. That’s the purpose of it. I’m
             not going to specify what one has to do.
             MS. SCHRIEK: No, and I wasn’t proposing that. I was thinking
             more of a general....
             THE COURT: No, I’m satisfied with the way it’s crafted, Madam
             Crown.
             MS. SCHRIEK: All right.
             THE COURT: Thank you.
             MS. SCHRIEK: Thank you.
             THE COURT: Anything further?
             MS. SCHRIEK: Nothing.
             MR. BAYNE: No, thank you.
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 95 of 138




                                    22
                                                           Decision - Maranger, J.




                                                                                     2009 CanLII 26600 (ON SC)
             THE COURT: So we’re back together on April 9th?
             MS. SCHRIEK: April 9th. Your Honour, I just add at this point in
             time it’s certainly been an interesting experience for myself but I
             will not be continuing on with Mr. Lefrancois. I’ve already
             explained to Mr. Bayne the last time - I was sort of on loan if you
             will from the Province of Ontario and I’m going back to the
             Province of Ontario.
             THE COURT: Oh - I’m sorry to hear that.
             MS. SCHRIEK: In any case - I just wanted to let you know.
             THE COURT: Thank you for your work.
                           ADJOURNED                                  (11:30 a.m.)
                               **********
Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 96 of 138




                                               23.
                               Certification




                                                                                      2009 CanLII 26600 (ON SC)
             I, J. Walsh, certify that this document is a true and accurate
             transcription to the best of my skill and ability of the recordings of
             R. V Hassan Diab, in the Ontario Superior Court of Justice held at
             Ottawa, Ontario, taken from Recording No. 31-85.



             ...............................................
             J. Walsh,
             Certified Court Reporter
   Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 97 of 138




       IN THE SUPREME COURT OF BRITISH COLUMBIA

Citation:     Republic of France v. Wang,
              2014 BCSC 2689
                                                                Date: 20140714




                                                                                    2014 BCSC 2689 (CanLII)
                                                                  Docket: 26604
                                                             Registry: Vancouver

        In the Matter of the Extradition Act, S.C. 1999, c. 18 as Amended


Between:


                  The Attorney General of Canada on behalf of
                            the Republic of France
                                                                Requesting State
And:


                                   Jie Lu Wang
                                                                  Person Sought


                 Before: The Honourable Madam Justice Gropper

       Oral Reasons for Judgment Re: Judicial Interim Release

                                   In Chambers


Counsel for the Attorney General of Canada                           D.B. Majzub
on behalf of the Requesting State:                                    A. Majawa

Counsel for the Person Sought:                                        D.J. Martin
                                                                     C.L. Leggett

Place and Date of Trial/Hearing:                                 Vancouver, B.C.
                                                                   July 14, 2014
Place and Date of Judgment:                                      Vancouver, B.C.
                                                                   July 14, 2014
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 98 of 138
Republic of France v. Wang                                                        Page 2


[1]      This is an application for the judicial interim release of Mr. Wang, who was
arrested under a provisional arrest warrant under the Extradition Act, S.C. 1999,
c. 18.




                                                                                           2014 BCSC 2689 (CanLII)
[2]      The provisions of s. 515 of the Criminal Code, R.S.C. 1985, c. C-46 apply to
these proceedings. Sections 515(10)(a), (b), and (c) describe the grounds for
detention. The primary ground is whether Mr. Wang poses a flight risk. The
secondary ground is whether there is a substantial likelihood that Mr. Wang will
commit a criminal offence or interfere with the administration of justice while on
release. The tertiary ground is whether detention is necessary to maintain public
confidence in the administration of justice, having regard to the circumstances
enumerated under that subparagraph.

[3]      The parties agree that the consideration for me is whether the primary ground
is engaged, that is, whether Mr. Wang poses a flight risk such that his future
attendance in court may not be ensured.

[4]      I have determined that because Mr. Wang is not ordinarily resident in
Canada, and therefore, he bears the onus of proving why his continued detention is
not justified. In considering whether to grant release, I must consider the strength of
the case against Mr. Wang, bearing in mind, as always, that he is presumed to be
innocent.

Facts

[5]      The facts are alleged by the Attorney General in paras. 3 and 4 of its
submissions:

         [3]   Mr. Wang was arrested pursuant to a warrant issued under s. 13 of the
         [Extradition] Act on July 10, 2014. The warrant was issued by Madam Justice
         Fisher on the strength of an affidavit sworn by Constable Alexandre Viens of
         the RCMP. The affidavit confirms that French judicial authorities issued an
         arrest warrant for Mr. Wang on February 14, 2014, and that he has been
         charged by French authorities for conduct amounting to the Canadian
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 99 of 138
Republic of France v. Wang                                                   Page 3


     offences of money laundering and conspiracy to launder money. The affidavit
     also provides a summary of the facts set out in the provisional arrest request
     submitted to Canada by French authorities. The allegations are as follows:




                                                                                      2014 BCSC 2689 (CanLII)
           a)     Between October 24 and 30, 2013, the agro-food company
           Seretram located in Labatut, France, was a victim of organized fraud
           resulting from payments totalling over 17,385,114 EUR which were
           fraudulently transferred into the account of Oasis Tree Ltd. in the
           United Kingdom. Seretram notified the French authorities that it was a
           victim of fraud relating to those transfer payments.

           b)     The fraud was perpetuated by individuals who contacted
           Seretram's accountant and who posed as representatives of a financial
           firm purportedly acting on behalf of Seretram's financial directors.
           These individuals forged Seretram's financial directors' signatures on
           transaction orders instructing the accountant to make various monetary
           transfers to specific bank accounts. The accountant acted on these
           instructions and transferred funds to the account of Oasis Tree Ltd. in
           the United Kingdom.

           c)     Between October 29, 2013, and November 1, 2013, these funds
           were then transferred from the United Kingdom through 73 bank
           transactions to bank accounts [in] mainland China and Hong Kong.

           d)     In particular, on October 29, 2013, the Hong Kong bank account
           held by the company Art Champ Investment Ltd., whose director is
           Guobao Tu, was credited 848,308 EUR by way of a transfer from the
           account of Oasis Tree Ltd. in the United Kingdom. On November 4,
           2013, 728,400 of these euros were then transferred into the account of
           Vantage Star Ltd. in Hong Kong, which is a company managed by Mr.
           Wang. That same day, the money was transferred to Guobao Tu's
           personal account.
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 100 of 138
Republic of France v. Wang                                                            Page 4


                e)     On November 4 and 18, 2013, the account of Mr. Wang's
                company, Vantage Star Ltd., was credited with more than 2,532,986
                EUR from the account of Guobao Tu and Art Champ Investment Ltd.




                                                                                               2014 BCSC 2689 (CanLII)
                f)     On November 8 and 11, 2013 Vantage Star Ltd. transferred
                1,895,000 EUR to a designated account in France in order to make a
                real estate acquisition to the benefit of Mr. Wang. The intermediaries of
                that transaction were Guobao Tu and Liangzhu Chen. These funds
                were seized by order of the French judiciary.

                g)     Documents were obtained on February 11 and 12, 2014 through
                search warrants executed in Paris, France, related to the real estate
                transaction [referred to] above. These documents confirmed Mr.
                Wang's involvement and association with Vantage Star Ltd. and this
                real estate transaction. The authorities also seized documents
                pertaining to Guobao Tu's involvement in the real estate transaction
                and documents that confirmed Guobao Tu's association with Wang.

         [4]    Furthermore, according to the affidavit, Mr. Wang, a Chinese National
         and non-resident of Canada, arrived at Vancouver International Airport
         aboard a flight from Shanghai on July 8, 2014. He was placed on an
         immigration hold by CBSA officers in order to determine his admissibility to
         Canada in light of the allegations of serious criminality arising from the
         outstanding French criminal charges.

[6]      In regard to the facts as alleged by the Attorney General, Mr. Wang says that
he knows Mr. Chen, and Mr. Chen has misused his identification. He says there are
no documents showing that Mr. Wang directed the funds. Mr. Wang would also have
to be aware of the fact that the funds were the proceeds of crime to be found guilty.

[7]      Finally, Mr. Wang points out that he flew to Vancouver, where he was placed
under arrest, whereas if he remained in China, he would not be subject to extradition
either to France or Canada.
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 101 of 138
Republic of France v. Wang                                                       Page 5

Position of the Parties

[8]      The Crown says that the strength of the case supports Mr. Wang's continuing
detention, as does the seriousness of the offence of money laundering and the
potential jail sentence and/or fine Mr. Wang faces if convicted.




                                                                                          2014 BCSC 2689 (CanLII)
[9]      The defence argues that the strength of the case put forward by the Attorney
General is undermined by the lack of facts, and while the offence is serious, it is not
as serious as offences such as murder or drug offences where bail has been
granted in an extradition hearing. In respect of that matter, the Attorney General
notes that because of Canada's international treaty obligations, a risk of absconding
must be examined even more carefully than it might be in domestic proceedings.

Discussion

[10]     The question I must address is: does Mr. Wang pose a flight risk? I will refer
to the following facts in making my determination:

         a) he has no criminal record;

         b) he has no history of flight;

         c) he has the financial means to facilitate flight;

         d) he has a residence in Vancouver worth over $2 million in which he has
            equity of $1 million;

         e) he has visited and stayed in Canada at least three times before;

         f) his son attends Shawnigan Lake School on Vancouver Island; and

         g) Mr. Wang has a prominent friend in the Vancouver business community
            who agrees to be a surety.

[11]     I have considered the cases provided by counsel and find that Mr. Wang has
met the onus of showing why his continuing detention is not justified.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 102 of 138
Republic of France v. Wang                                                           Page 6


[12]   In respect of the strength of the case, I do not find it to be as strong as the
Crown suggests and agree that it is undermined to some extent by the factors
referred to by the defence. I accept the seriousness of the offence as described by
the Crown, but Mr. Wang has no criminal record and no history of flight. His




                                                                                              2014 BCSC 2689 (CanLII)
connection to Canada, while not the basis of a finding that he is ordinarily resident
here, is not tenuous. He has a home. He has a friend who is prepared to support
him. He has a son who attends school here and he has an application for residency
status pending.

[13]   I am satisfied that conditions on Mr. Wang's release can address the
concerns raised by the Attorney General.

[14]   Mr. Wang has agreed to pledge his own home for his release. In respect of
the surety, Mr. Wang has suggested $100,000, while the Attorney General has
suggested $1,000,000.

Orders

[15]   I find it appropriate to release Mr. Wang pending the extradition hearing upon
his entering a recognizance with the pledging of the equity of his own home of
$1,000,000 and the surety deposit of $200,000, subject to terms and conditions. I
direct the registry not to require an appraisal of the property but to rely on the
ownership documents provided to me with regards to its value.

[16]   The terms and conditions for Mr. Wang’s release are as follows:

       a) To keep the peace and be of good behaviour.

       b) To report to the court when required to do so.

       c) To report to a bail supervisor at the Vancouver West Community
          Corrections Office, located at 202 - 1855 Burrard Street, within 48 hours of
          his release and thereafter as directed by the bail supervisor, but not less
          than once per week in person.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 103 of 138
Republic of France v. Wang                                                   Page 7


     d) To reside at the address of 1488 West 54th Avenue in Vancouver, British
        Columbia, and not change his place of residence without prior written
        permission of the bail supervisor or by court order.




                                                                                      2014 BCSC 2689 (CanLII)
     e) To be in his place of residence between the hours of 11:00 p.m. and 6:00
        a.m. unless he has prior written permission of his bail supervisor or the
        court to be absent during those hours.

     f) To present himself at the door of his residence for any bail supervisor or
        police officer who attends for the purpose of confirming his compliance
        with these terms.

     g) To remain in the Province of British Columbia.

     h) To surrender his passport and any other travel documents to the registrar
        of the Supreme Court of British Columbia and not apply for any passport,
        visa or other travel documents.

     i) To not have any direct or indirect communications or contact with Guobao
        Tu and Liangzhu Chen, subject to contact through counsel.




                                   “Gropper J.”
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 104 of 138




      IN THE SUPREME COURT OF BRITISH COLUMBIA

Citation:     U.S.A. v. Ellingson,
              2018 BCSC 1962
                                                                 Date: 20181102




                                                                                     2018 BCSC 1962 (CanLII)
                                                                   Docket: 27733
                                                              Registry: Vancouver

        In the Matter of the Extradition Act, S.C. 1999, c. 18, as amended


                                       and


                In the Matter of the Attorney General of Canada
                    on behalf of the United States of America


                                       and


                                 James Ellingson


            Before: The Honourable Madam Justice DeWitt-Van Oosten

              Corrected Reasons: These reasons were amended at
                      paras. 46–48 on November 23, 2018.

                    Ruling on Judicial Interim Release

Counsel for the Attorney General of Canada                        Diba B. Majzub
on behalf of Requesting State:                                  Sheida Rezapour

Counsel for the Person Sought:                                Ian Donaldson, Q.C.
                                                                    K. Leslie, A/S

Place and Date of Hearing:                                      Vancouver, B.C.
                                                               November 1, 2018
Place and Date of Judgment:                                     Vancouver, B.C.
                                                               November 2, 2018
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 105 of 138
U.S.A. v. Ellingson                                                                   Page 2

[1]      This Ruling was delivered in the form of oral reasons. It has since been
edited for publication.

I.       OVERVIEW




                                                                                               2018 BCSC 1962 (CanLII)
[2]      The United States has given notice that it seeks to extradite James Ellingson
in connection with an alleged conspiracy to sell drugs through the Internet.

[3]      Since 2014, U.S. authorities have been investigating a number of persons,
including Mr. Ellingson, for (a) conspiracy to violate the narcotics laws of the United
States; (b) conspiracy to import narcotics into the United States; and (c) conspiracy
to commit money laundering.

[4]      The offences are alleged to have occurred between 2011 and 2013. If
Mr. Ellingson is extradited to the United States and successfully prosecuted, he will
face a mandatory minimum sentence of 10 years' imprisonment.

[5]      In January 2018, a Magistrate with the United States District Court in the
Southern District of New York issued an arrest warrant for Mr. Ellingson. He has
been charged with the offences noted in para. [3] above.

[6]      On October 26, 2018, the Attorney General of Canada received authorization
to apply for a provisional warrant on the U.S. charges. The application was made
and a warrant granted.

[7]      Three days later, on October 29, Mr. Ellingson was arrested in Vancouver.

[8]      He has since appeared before me seeking judicial interim release on the
provisional warrant. Canada's Minister of Justice has not yet issued authority under
s. 15 of the Extradition Act, S.C. 1999, c. 18, as amended, to proceed with an
application for an order of committal.

[9]      It is the position of the requesting state, represented by counsel for the
Attorney General of Canada, that Mr. Ellingson should be detained in custody
pending the authority to proceed.
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 106 of 138
U.S.A. v. Ellingson                                                                Page 3


[10]     Counsel for Mr. Ellingson submits there is no basis for a detention order. He
argues that his client should be released on a surety bail, with stringent terms.

II.      FACTUAL BACKGROUND




                                                                                              2018 BCSC 1962 (CanLII)
[11]     The United States is still in the process of putting its package together in
support of an authority to proceed. As such, I have relatively limited information
about the nature of the offences with which Mr. Ellingson is charged, and/or the
evidence gathered in support.

[12]     At the interim release hearing, however, the requesting state filed an affidavit
prepared by Cpl. Todd Storozuk in support of the application for a provisional
warrant.

[13]     The affidavit sets out the basic facts underlying the charges against
Mr. Ellingson. They consist of:

            the U.S. investigation arises out of illegal drugs sales that are said to have
             occurred through an Internet marketplace known as the "Silk Road";

            this marketplace was accessible only through the "darkweb" of the Internet
             and operated between 2011 and 2013;

            it is alleged that purchasers and sellers of drugs on the Silk Road would
             open accounts with a unique "username" or "handle", as well as a unique
             password, and, using these accounts, they conducted illicit transactions;

            all of the transactions would be paid for with Bitcoins;

            the owner of the Silk Road, Ross William Ulbricht, was arrested in October
             2013. After his arrest, the FBI seized various servers associated with the
             Silk Road in Iceland, as well as backup servers in the United States. The
             servers contained databases with Silk Road records showing various
             transactions, as well as private messages exchanged between Silk Road
             users;

            from server data, authorities identified a number of transactions conducted
             by users associated with a seller account named "Marijuanaismymuse".
             These transactions occurred between November 2011 and October 2013;

            data associated with Marijuanaismymuse showed sales of:
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 107 of 138
U.S.A. v. Ellingson                                                           Page 4

          a) more than 4 kilograms of methamphetamine;

          b) more than 100 grams of heroin;

          c) more than two kilograms of cocaine;




                                                                                       2018 BCSC 1962 (CanLII)
          d) about one-half gram of LSD;

          e) approximately 7 kilograms of MDMA; and,

          f) more than 19 kilograms of marijuana, among other narcotics;

         Marijuanaismymuse is alleged to have sold drugs to customers on the Silk
          Road in exchange for Bitcoins. Payment for the sales were credited by
          the Silk Road to Marijuanaismymuse;

         U.S. authorities have gathered evidence that they say links James
          Ellingson to Marijuanaismymuse, consisting of:

          a)     some of the drug proceeds sent to Marijuanaismymuse were
                 subsequently traced to two Bitcoin exchange accounts registered
                 to Mr. Ellingson. One of these accounts was opened in August
                 2013 in the name of Mr. Ellingson using an email address,
                 jamesellingson@gmail.com, information that included his
                 Canadian driver's licence number, and utility bills in his name. On
                 his arrest, a driver's licence with this number was found in his
                 possession and seized;

          b)     authorities traced other Bitcoin transactions originating from
                 Marijuanaismymuse to an account held by CaVirtEx, a former
                 Bitcoin exchanger. Records associated with CaVirtEx show that in
                 May 2013, this account was opened in the name of James
                 Ellingson, using the same driver's licence number, utility bills
                 information and Vancouver address that was used in opening the
                 exchange accounts mentioned above;

          c)     U.S. authorities obtained records from Google relating to
                 Mr. Ellingson's Gmail account. These records contained an email
                 dated September 23, 2013 with a username of
                 Marijuanaismymuse and what appears to be a password to the
                 Marijuanaismymuse Silk Road account. The Gmail records also
                 contained notations of drug weights, names and prices consistent
                 with server data from the Silk Road; and,

          d)     in 2013, someone with the username Redandwhite communicated
                 with, and received Bitcoin payments from Mr. Ulbricht, in
                 connection with purported attempts to begin selling narcotics on
                 the Silk Road. A laptop recovered from Mr. Ulbricht contained a
       Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 108 of 138
U.S.A. v. Ellingson                                                                   Page 5

                     file labelled "save_red", which housed multiple photographs
                     referenced in the communications. The photographs were sent by
                     Redandwhite and consisted of packaged drugs and Canadian
                     currency. Some of the photographs showed a man in front of a
                     building holding an envelope with a numerical code. Based on a
                     comparative analysis with Mr. Ellingson's driver's licence,




                                                                                               2018 BCSC 1962 (CanLII)
                     authorities have identified him as the person in the photograph.

III.      ANALYSIS

          LEGAL PRINCIPLES

[14]      Pursuant to s. 19 of the Extradition Act, judicial interim release in the
extradition context is governed by Part XVI of the Criminal Code, R.S.C. 1985, c. C-
46.

[15]      As such, s. 515(10) of the Code is engaged and Mr. Ellingson's detention in
custody while awaiting an authority to proceed must be justified on primary,
secondary or tertiary grounds.

[16]      Counsel for the requesting state submits that under Canadian law, the
offences that Mr. Ellingson has been charged with are analogous to conspiracy to
traffic in substances that are listed in Schedules I, II and III of the Controlled Drugs
and Substances Act, S.C. 1996, c. 19 [CDSA] contrary to s. 5(1) of the CDSA and
s. 465(1)(c) of the Criminal Code.

[17]      Mr. Ellingson's lawyer does not take issue with this analogy. As a result, he
accepts that under s. 515(6)(d) of the Code, his client is functionally in a reverse
onus position on the issue of interim release.

[18]      The requesting state argues that Mr. Ellingson's detention is justified on the
primary and secondary grounds. In light of the reverse onus, to obtain his release,
Mr. Ellingson must show that his detention is not justified having regard to these
same grounds: R. v. Pearson (1992), 77 C.C.C. (3d) 124 (S.C.C.) at p. 142.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 109 of 138
U.S.A. v. Ellingson                                                                   Page 6


[19]   In deciding whether Mr. Ellingson has met this burden, the Court must take a
more stringent approach to the assessment of primary ground concerns than might
otherwise be the case in domestic proceedings:




                                                                                               2018 BCSC 1962 (CanLII)
       … the courts in this Country have long recognized that a correct approach to
       extradition proceedings is characterized by good faith in honouring Canada's
       international obligations … adherence to that principle requires a court
       considering a bail application … to limit the assumption of risk of non-
       appearance more severely than might otherwise be acceptable in the case of
       domestic proceedings.
       United States v. Ross, 1993 CarswellBC 2753 (CA) at para. 15 [Internal
       references omitted]; as cited in United States of America v. Patterson, 2015
       BCSC 579 at para. 17.
       [Emphasis added.]

       MR. ELLINGSON'S POSITION

[20]   Mr. Ellingson has not provided an affidavit in support of his release.
However, a "biographical sketch" prepared by his counsel was filed as an exhibit on
the hearing. The requesting state has not taken issue with the accuracy of the
information contained therein.

[21]   Mr. Ellingson is 42 years old and a Canadian citizen.

[22]   He has a criminal record that includes three convictions for possessing drugs
for the purpose of trafficking, and one conviction for trafficking. In 2006, he received
a two-year jail sentence for possession for the purpose.

[23]   His record also includes seven other convictions: criminal harassment (x 3);
possession of a prohibited or restricted weapon; driving while prohibited; assault;
and, breach of probation. The breach of probation is the last registered conviction,
occurring in 2007. Mr. Ellingson received a $300 fine for that offence. I do not know
the circumstances surrounding the breach; however, the requesting state
acknowledges that in light of the imposed penalty, it was likely not serious in nature.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 110 of 138
U.S.A. v. Ellingson                                                              Page 7


[24]   His counsel describes the criminal record as "modest" and of "some vintage".
He says most of the convictions resulted from a drug addiction that Mr. Ellingson
now has under control.




                                                                                          2018 BCSC 1962 (CanLII)
[25]   Mr. Ellingson has a high school education and works with a brother and his
father in a family-owned furniture liquidation business. He also works part time at a
motorcycle apparel company in Gastown, handling the company's promotions and
social media.

[26]   Mr. Ellingson lives with his common-law partner in Vancouver, Kirsten Guzek.
They have been together for approximately 10 years. Ms. Guzek works as a graphic
designer and co-owns the residence in which they are living. Her mother is the
second person registered on title.

[27]   Mr. Ellingson has lived in Vancouver for more than 20 years. His family also
resides in the area, including his father and two brothers. He has a 21-year-old
daughter from a previous relationship who lives in Washington State. One of
Mr. Ellingson's brothers has had serious health issues since 2014 and Mr. Ellingson
provides him with assistance.

[28]   Mr. Ellingson is also dealing with a health issue of his own. He is scheduled
to undergo surgery on December 13, 2018 to reset a bolt in one of his arms that has
come loose after a previous operation.

[29]   In light of this overall context, his counsel argues that Mr. Ellingson has deep
roots in the Vancouver community; many reasons to remain in this jurisdiction; and,
he has shown a disinclination for criminal offending since 2007.

[30]   In support of his release, he is prepared to offer a substantial surety bail
(Ms. Guzek and her mother are willing to stand as sureties in the amount of
$75,000), and he agrees to stringent bail terms. From his perspective, it is not
necessary that he remain in custody to meet any primary or secondary concerns that
might reasonably arise in this case.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 111 of 138
U.S.A. v. Ellingson                                                               Page 8


[31]   Counsel for Mr. Ellingson accepts that the offences alleged against his client
are serious.

[32]   However, he takes the position that the evidence put forward on behalf of the




                                                                                           2018 BCSC 1962 (CanLII)
U.S. authorities is not strong and, more importantly, the mere fact of serious
allegations, even when supported by solid evidence, does not justify detention as a
matter of course. This is so even with a reverse onus on bail. For example, he
points out that there are many cases in which persons facing serious allegations
have been released post-conviction on bail pending appeal. See, for example, R. v.
Mapara, 2001 BCCA 508. Mr. Ellingson is, of course, presumed innocent of the
allegations made against him.

[33]   Specific to the extradition context, Mr. Ellingson points to United States of
America v. Cheema, 2007 BCCA 624 (conspiracy to import significant amounts of
drugs), and U.S.A. v. Graham, 2004 BCCA 162 (an allegation of murder). In both
cases, the accused was released.

[34]   Nine reference letters have been filed in support of Mr. Ellingson.

[35]   Collectively, these letters speak of Mr. Ellingson's increased maturity and self-
respect since he conquered his drug addiction; a minimal risk of flight, particularly if
persons that Mr. Ellingson cares about stand as his sureties; they say he is loyal and
committed to his family and friends; and, based on what they have personally
observed, he has been "sober" for ten years. As opposed to his past conduct, he
now lives a "quiet life".

[36]   The credibility of the personal beliefs and observations put forward in these
letters, although not in affidavit form, was not challenged.

       REQUESTING STATE'S POSITION

[37]   Counsel for the requesting state argues that Mr. Ellingson's criminal record
shows he lives a "criminal lifestyle", with a history of non-compliance with court
orders.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 112 of 138
U.S.A. v. Ellingson                                                                 Page 9


[38]   Mr. Ellingson is alleged to have been involved in "high level drug trafficking".
The requesting state says the Court can infer that he is the type of individual who
likely has "access to a large amount of funds and … sophisticated organizations
which can assist in a flight from justice": citing R. v. Pearson at p. 145.




                                                                                             2018 BCSC 1962 (CanLII)
[39]   Indeed, I am told that U.S. authorities believe Mr. Ellingson has made an
estimated $2 million in profits from drug trafficking activities. However, this
proposition has not been substantiated with evidence of specifics.

[40]   If successfully extradited and prosecuted, Mr. Ellingson faces a minimum 10-
year prison term. From the perspective of the requesting state, this reality provides
Mr. Ellingson with strong motivation to flee.

[41]   The requesting state also has secondary ground concerns. It argues that the
U.S. charges are consistent with Mr. Ellingson's prior convictions and form part of a
pattern or continuum of long-standing and entrenched criminality. Trafficking in
drugs is a "way of life" for him and the state argues that as such, bail restrictions are
unlikely to deter him from re-offending.

[42]   Moreover, the allegations against him involve activity that is technologically
sophisticated and hard to detect – illicit drug transactions on the "darkweb". If
released, the ability to monitor Mr. Ellingson's conduct effectively is limited.
Detention is the only way to eliminate the risk of re-offending. The requesting state
has no confidence that if Mr. Ellingson's family members act as sureties, they have
the capacity to provide the level of supervision required.

[43]   Relevant to this submission, I note that Mr. Ellingson's father was arrested
earlier this year for extradition to the U.S. in respect of narcotics trafficking. As I
understand it, he is currently on bail pending the extradition process.

[44]   The requesting state also points out that Mr. Ellingson was in a relationship
with Ms. Guzek at the time the U.S. offences are said to have occurred.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 113 of 138
U.S.A. v. Ellingson                                                               Page 10

       APPLICATION OF LEGAL PRINCIPLES

[45]   I am satisfied that the evidence laid out in Cpl. Storozuk's affidavit credibly
supports a link between Mr. Ellingson and Marijuanaismymuse, the Silk Road and
high-level, illicit drug transactions.




                                                                                            2018 BCSC 1962 (CanLII)
[46]   Mr. Ellingson's lawyer referred me to a Notice of Civil Claim filed by British
Columbia's Director of Civil Forfeiture in December 2017, which alleges that in 2013,
an individual by the name of D.A.L. was interacting with drug purchasers on the Silk
Road under the "vendor alias" of Marijuanaismymuse. D.A.L. is said to have
"obtained purchase orders for illegal drugs on the Silk Road website from customers
in Canada, the United States, and elsewhere in the world". The Director of Civil
Forfeiture alleges that in response to these orders, D.A.L. delivered drugs by mail in
exchange for Bitcoins.

[47]   Counsel for Mr. Ellingson argues that the allegations made in the Notice of
Civil Claim, identifying D.A.L. as the "vendor" behind Marijuanaismymuse, raise
serious questions about the strength of the U.S. case against Mr. Ellingson.

[48]   I agree with the requesting state that the allegations made by U.S. authorities
in the extradition matter, and the case put forward by the Director of Civil Forfeiture
against D.A.L., are logically reconcilable. Mr. Ellingson is alleged to be part of a
conspiracy, involving one or more persons. Within this context, it is rationally
conceivable that more than one person would have access to Marijuanaismymuse
as a vehicle for illicit drug sales. The allegations put forward in the Notice of Civil
Claim do not negate the possibility of other persons' involvement, even in a
leadership role.

[49]   As such, I do not accede to Mr. Ellingson's suggestion that the evidence
against him is of little or no probative value. According to Cpl. Storozuk's affidavit,
proceeds received by Marijuanaismymuse have been traced to two Bitcoin
exchange accounts registered in the name of James Ellingson, using his personal
information, as well as a CaVirtex account. There is also evidence that under the
username of Redandwhite, Mr. Ellingson engaged in direct communication with the
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 114 of 138
U.S.A. v. Ellingson                                                                Page 11


owner of the Silk Road about the act of selling drugs through this marketplace. This
suggests more than peripheral involvement.

[50]   For the purposes of the judicial interim release hearing, I find that the




                                                                                             2018 BCSC 1962 (CanLII)
evidence before me supports a direct link between Mr. Ellingson and
Marijuanaismymuse, the Silk Road and illicit drug transactions, as an alleged
principal offender.

[51]   The more important question is whether Mr. Ellingson has shown that keeping
him in custody is not necessary to ensure his future attendance in the extradition
proceedings, and/or prevent him from re-offending.

[52]   On the primary ground, I am satisfied that James Ellingson has deep roots in
Vancouver, including employment, a common-law relationship of long-standing
duration, extended family, and a relationship with his 21-year-old child that is made
accessible by virtue of the close proximity between their respective domiciles.

[53]   I accept that Mr. Ellingson is closely connected to his immediate and
extended family, and that these individuals play an active role in his day-to-day
existence. A number of them were present at the interim release hearing, showing
their support. Two of them are prepared to stand as sureties, recognizing that doing
so puts their personal equity at risk.

[54]   The degree of connectedness with family is also readily apparent from the
letters put before me. I accept that this connection functions as a strong disincentive
to Mr. Ellingson fleeing the jurisdiction. In doing so, Mr. Ellingson would likely cut
himself off from a support network to which he has a strong attachment.

[55]   Mr. Ellingson has a substantial criminal record, dating from 1999 to 2007.
However, I note that over the eight-year period, his record shows only one conviction
for breach of a court order (probation), and for that conviction, he received a small
fine. There is no substantiated history of non-compliance with court orders,
including failures to attend court or not reporting while under bail supervision.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 115 of 138
U.S.A. v. Ellingson                                                              Page 12


[56]   The requesting state asks that I infer from Mr. Ellingson's criminal background
that he likely has access to significant funds and/or associates who could assist him
with flight. However, on the material before me, this inference would be speculative.
Mr. Ellingson's last drug-related conviction was 12 years ago. The affidavit of




                                                                                           2018 BCSC 1962 (CanLII)
Cpl. Storozuk asserts that Mr. Ellingson has "substantial financial resources from his
drug trafficking business", but no details in support of the assertion have been
provided. The affidavit simply makes a bald assertion to this effect.

[57]   There is evidence that in October 2018, Mr. Ellingson attempted to travel to
Cuba, a country without an extradition treaty with the United States. However,
Mr. Ellingson says this was a planned vacation with his common-law partner and the
requesting state accepts it is not in a position to establish the contrary. It does not
rely on the trip to Cuba in support of its primary ground concerns.

[58]   In the particular circumstances of this case, I am satisfied that a surety bail,
with stringent conditions, including bail supervision, restrictions on Mr. Ellingson’s
travel, and residency and curfew conditions, sufficiently reduce the risk of flight to
meet the requirements of the "Ross principle" (noted above, para. [19]).

[59]   In respect of secondary ground concerns, Mr. Ellingson's last conviction for
drug trafficking was in 2006. The U.S. offences are alleged to have occurred
between 2011 and 2013. Five years has passed since then and I have no evidence
of further substantiated offending. I accept that Mr. Ellingson's drug addiction, which
fueled his prior criminality, is under control. At the very least, I have no evidence to
the contrary. The secondary ground concerns advanced by the requesting state, in
the circumstances of this case, are not compelling.

[60]   In my view, the facts before me are qualitatively different from United States
v. Woo, 2014 BCSC 947, an interim release ruling relied on by the requesting state.

[61]   In Woo, the U.S. sought to extradite Mr. Woo for conspiracy to traffic in
cocaine. It was alleged that Mr. Woo conspired with others to traffic 50 kilograms of
cocaine in the U.S. in December 2006. The cocaine was destined for Canada.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 116 of 138
U.S.A. v. Ellingson                                                                    Page 13


During the investigation, U.S. authorities gathered wiretap evidence against
individuals alleged to be involved in the scheme. This included a conversation
between Mr. Woo and another individual in which they discussed past narcotics
transactions, narcotics debts, and a transaction planned to take place in December




                                                                                                 2018 BCSC 1962 (CanLII)
2006 involving the sale of 50 kilograms of cocaine: Woo at para. 2.

[62]   Mr. Woo had a criminal record for trafficking and, importantly, for committing
an indictable offence for the benefit of, or at the direction of, a criminal organization.
The conviction post-dated the offences investigated by the U.S. authorities, showing
a continued engagement in criminality. The connection to organized crime weighed
heavily with the hearing Judge in declining to release Mr. Woo from custody,
notwithstanding established roots in Vancouver:

       [13]    It is of concern to this court that, as recently May of 2010, Mr. Woo
       was convicted of conspiracy to commit the indictable offence of trafficking in
       large quantities of cocaine from British Columbia to Quebec. It appears that
       Mr. Woo's conviction in 2010 relates to different circumstances of trafficking
       than those alleged by the Attorney General for which extradition is sought.
       Mr. Woo has been involved in cross-Canada drug trafficking and with a
       criminal organization. Both his past criminal activity and his alleged
       involvement in drug trafficking in the U.S. appear to be connected to his
       presence in Quebec. He also seems to have been associated with some of
       the same individuals in Quebec who have been convicted of similar offences
       in both matters. His record together with his conduct forming the basis of the
       extradition request show that he has connections with organized crime. This
       suggests that Mr. Woo likely has access to large sums of money and there
       exists reason to doubt that, if released, he will attend court in respect of this
       matter. If extradited and convicted in the United States, Mr. Woo faces a
       maximum sentence of 25 years' imprisonment. This creates an incentive for
       him not to attend as required in the extradition proceedings.
       [Woo. Emphasis added.]

[63]   Woo is a case in which the concerns expressed by the Supreme Court in
R. v. Pearson about persons associated with high-level drug trafficking having a
resource base to assist with flight, found concrete meaning.

[64]   In Woo, a surety bail was offered. However, the hearing Judge was not able
to tell from the information before him which of Mr. Woo's supporters were prepared
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 117 of 138
U.S.A. v. Ellingson                                                             Page 14


to act as sureties, how much they were actually prepared to post, and who would be
personally responsible for Mr. Woo's compliance with bail conditions: at para. 15.

[65]   In the case before me, there is no evidence of substantiated criminal




                                                                                          2018 BCSC 1962 (CanLII)
organization connections and two sureties have been identified, with a definitive
amount attached to the proposed surety bail. Mr. Ellingson's common-law partner,
who to my knowledge has no criminal record, is prepared to monitor Mr. Ellingson,
recognizing that non-compliance could result in a substantial financial loss.
Mr. Ellingson's bail can also include regular reporting conditions to an independent
third party, namely, a bail supervisor, and curfew monitoring by law enforcement.

[66]   I appreciate that Mr. Ellingson has been charged with serious offences and, if
extradited and convicted, he faces a lengthy period of imprisonment. I also
appreciate that he has a criminal record for drug trafficking. However, in
consideration of the circumstances, as a whole, I am satisfied he has shown his
detention in custody pending the extradition process is not justified.

[67]   In my view, releasing Mr. Ellingson on a $75,000 surety bail with two sureties,
and stringent monitoring conditions, would not undermine public confidence in the
administration of justice, once fully informed of the relevant circumstances.

IV.    DISPOSITION

[68]   Mr. Ellingson, please stand.

[69]   For the reasons provided, I order pursuant to s. 515(2) of the Criminal Code
that you be released upon entering into a $5,000 recognizance, without deposit, but
with two sureties in the amount of $75,000 on the following conditions:

       a)     You must report in person to the bail supervisor at 275 East Cordova
              Street, Vancouver, British Columbia within 24 hours of your release
              from custody, unless you have obtained prior to your release, written
              permission from a bail supervisor to report elsewhere or within a
              different timeframe. After that, you must report as directed by the bail
              supervisor, but no less than once per week and all reporting must be in
              person.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 118 of 138
U.S.A. v. Ellingson                                                         Page 15

      b)    You must reside at 710 East 6th Avenue, Vancouver, British Columbia
            and not change your residence without the advance written permission
            of your bail supervisor.

      c)    You must provide your bail supervisor with any and all phone numbers
            at which you may be contacted, and you must not change those phone




                                                                                       2018 BCSC 1962 (CanLII)
            numbers without the advance written permission of your bail
            supervisor.

      d)    You must obey a daily curfew by being in your residence between the
            hours of 5:00 p.m. and 6:00 a.m. You must not leave your residence
            during these hours except for personal medical emergencies, or with
            the advance written permission of your bail supervisor, and on the
            terms and conditions set by the bail supervisor.

      e)    You must present yourself immediately at the door to your residence or
            answer the phone when your bail supervisor or any other peace officer
            attends the residence or calls to check on you during your curfew.

      f)    You must not leave British Columbia.

      g)    Within 72 hours of your release from custody, you must surrender to
            the Vancouver Supreme Court Registry all of your travel documents,
            including any passport, Nexus card, travel visa or enhanced driver's
            licence, and thereafter, you must not obtain any further travel
            documents.

      h)    You must carry a copy of your recognizance, as well as any written
            permission provided by your bail supervisor, at all times when you are
            outside of your residence. If a peace officer stops you for any reason,
            you must immediately provide the peace officer with a copy of those
            documents without being asked to do so.

      i)    You must not possess or consume drugs except in accordance with a
            medical prescription.

      j)    You must not possess drug paraphernalia that is suitable for the sale
            or consumption of drugs that has not been prescribed for you.

      k)    You must have no contact or communication, directly or indirectly, with
            Russell Ulbricht.

      l)    You are prohibited from possessing a firearm, cross-bow, prohibited
            weapon, restricted weapon, prohibited device, ammunition, prohibited
            ammunition or explosive substance, or all of those things, until you are
            dealt with according to law.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 119 of 138
U.S.A. v. Ellingson                                                           Page 16

       m)     If you have any such items in your possession, prior to or immediately
              upon your release from custody, you must contact the Federal Serious
              Organized Crime Section of the Royal Canadian Mounted Police in
              Surrey, British Columbia, or have someone contact the Royal
              Canadian Mounted Police on your behalf, and make arrangements
              with a peace officer for the surrender of those items in compliance with




                                                                                         2018 BCSC 1962 (CanLII)
              the terms of this order.

       [Discussion with counsel.]

[70]   THE COURT: I will change the curfew hours to 6:00 p.m. to 6:00 a.m. The
exceptions, which are "personal medical emergencies … or advance permission [to
be outside the residence] by the bail supervisor", will remain intact.

       [Further discussion with counsel.]

[71]   THE COURT: Term (a) of the recognizance will read: "You must report in
person to a bail supervisor within 72 hours of your release from custody …"


                                            "DeWitt-Van Oosten J."
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 120 of 138




            COURT OF APPEAL FOR BRITISH COLUMBIA

Citation:    United States of America v. Virdi,
             2016 BCCA 315
                                                                   Date: 20160711




                                                                                          2016 BCCA 315 (CanLII)
                                                                  Docket: CA42370

          In the Matter of the Extradition Act, S.C. 1999, c. 18, as amended

Between:
                      Attorney General of Canada on behalf of
                            the United States of America
                                                                       Respondent
And
                                   Jasvir Singh Virdi
                                                                          Appellant

Before:        The Honourable Mr. Justice Savage
               (In Chambers)

       On appeal from: An order of the Supreme Court for British Columbia,
  dated November 21, 2014 (United States of America v. Virdi, 2014 BCSC 2349,
                          Vancouver Registry 26248).

                           Oral Reasons for Judgment

Counsel for the Appellant:                                             D. Markovitz

Counsel for the Respondent:                                                    K. Swift

Place and Date of Hearing:                              Vancouver, British Columbia
                                                                      July 11, 2016
Place and Date of Judgment:                             Vancouver, British Columbia
                                                                      July 11, 2016
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 121 of 138
United States of America v. Virdi                                               Page 2

Summary:

The applicant applied for an order that he be released from custody pending an
application for leave to appeal to the Supreme Court of Canada against his
surrender order for extradition. The same criteria apply on an application for release
pending application for leave to appeal to the Supreme Court of Canada as does for




                                                                                          2016 BCCA 315 (CanLII)
release pending appeal to this Court. Held, application allowed, bail granted on
conditions.

[1]      SAVAGE J.A.: Mr. Virdi applies for an order that he be released from
custody pending an application for leave to appeal to the Supreme Court of Canada
against his surrender order for extradition to the United States of America issued by
the Minister of Justice on June 11, 2015.

[2]      In 2003, Mr. Virdi failed to report that he was carrying more than $10,000
upon entering Canada from Washington State. In 2008, he pleaded guilty to failing to
report exportation of a monetary instrument in the U.S. District Court for the Western
District of Washington, and signed a plea agreement admitting the offence. Later in
2008, he decided to no longer voluntarily subject himself to the proceedings and did
not attend his sentencing hearing.

[3]      On November 21, 2014, Mr. Virdi was committed for extradition under s. 29(1)
of the Extradition Act, S.C. 1999, c. 18 (the “Act”). On June 11, 2015, the Minister of
Justice (the “Minister”) ordered his surrender pursuant to s. 40 of the Act.

[4]      Mr. Virdi appealed his committal for extradition to be sentenced on a currency
offence and tried on a charge of failing to appear. He also sought judicial review of
the Minister’s order for surrender. On July 7, 2016, his appeal was dismissed by this
Court in United States v. Virdi, 2016 BCCA 291.

[5]      The same criteria apply on an application for release pending application for
leave to appeal to the Supreme Court of Canada as does for release pending appeal
to this Court: Czech Republic v. Ganis, 2007 BCCA 194 (Prowse J.A. in Chambers),
leave to appeal ref’d [2007] S.C.C.A. No. 111.
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 122 of 138
United States of America v. Virdi                                                   Page 3

[6]      Section 20 of the Act incorporates by reference s. 679 of the Criminal Code.
Section 679(3) of the Criminal Code provides that a justice of this Court may order
an appellant be released from custody pending the determination of his appeal if the
appellant establishes that:




                                                                                             2016 BCCA 315 (CanLII)
         a) the appeal or application for leave to appeal is not frivolous;

         b) he will surrender himself into custody in accordance with the terms of the
            order; and

         c) his detention is not necessary in the public interest.

[7]      “Frivolous” is a term of art. Frivolous appeals have been described as having
“absolutely no possibility of success”, “wasting the time of the Court” and being
“doomed to failure”: United States of America v. Bennett, 2014 BCCA 159 at
para. 14.

[8]      The likelihood that the appellant will surrender himself into custody is
evaluated by examining his previous compliance with bail conditions and other
factors like his employment, family, and housing status.

[9]      However, the degree of risk of flight is enhanced where extradition
proceedings have reached the final stage of appeal. In Thailand v. Saxena, 2006
BCCA 145, Madam Justice Saunders held Canada’s international commitments play
a part in such proceedings:
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 123 of 138
United States of America v. Virdi                                                     Page 4

       [13]     I recognize that there has been compliance with the terms established
       by Mr. Justice Oppal which I earlier generally described, and that the terms
       do severely limit the risk of flight. However, as Mr. Justice Oppal observed,
       no order of judicial interim release is foolproof against flight from the
       jurisdiction. In my view, that residual risk is greater now that the extradition
       process is so far advanced and the decisions to date have favoured Thailand.
       The degree of risk of flight that may be acceptable in dealing with a person




                                                                                               2016 BCCA 315 (CanLII)
       facing charges in Canada may not be acceptable when the issue is not just
       the individual facing up to the charges against him but also Canada’s honour,
       good faith and satisfaction of its international commitments: United States of
       America v. Ross. Given the late stage we are at with the consequent inherent
       and heightened attraction of flight, combined with the earlier experience in
       which Mr. Saxena put into motion machinery for flight. I am persuaded that he
       has not met the second criteria in this case.
       [Emphasis added.]

[10]   The public interest component in s. 679(3)(c) of the Criminal Code involves a
balancing of the principle of enforceability with the opposing principle of
reviewability. Enforceability relates to the public interest in a person convicted of a
serious offence being denied bail. Reviewability relates to the public interest in
judgments being reviewed and errors corrected: R. v. Mapara, 2001 BCCA 508.

[11]   The strength of the grounds of appeal can be evaluated in this inquiry. The
greater the seriousness of the offence, the stronger the grounds required to shift the
balance from enforceability to reviewability: R. v. Gingras; R. v. Porisky, 2012 BCCA
467 at para. 31. While the offence is serious, it is much less serious than, for
example, offences involving violence.

[12]   Mr. Virdi proposes two grounds for his leave to appeal to the Supreme Court:

       a) The Court of Appeal erred in not remitting the arguments raised on
          appeal to the Minister for his Consideration.
       b) The finding that it was “too late” to invoke his s. 6(1) rights under the
          Charter is an error in law and is of national importance.

[13]   In my view the grounds for his appeal are weak. That said, to say they are
utterly devoid of merit or doomed to fail, may be stating the case too strongly.

[14]   With respect to the second factor, I am cognizant of the comments of Madam
Justice Saunders in Saxena. The extradition proceeding is very advanced and all
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 124 of 138
United States of America v. Virdi                                                   Page 5


decisions so far have gone against Mr. Virdi. The fact that Mr. Virdi chose to no
longer participate in U.S. proceedings after pleading guilty weighs against his
release. Although he argues that the plea was made in circumstances of duress, in
my view the presumption of innocence has been displaced.




                                                                                             2016 BCCA 315 (CanLII)
[15]   On the other hand, Mr. Virdi has abided by his bail conditions in the past. He
has strong familial support: a wife of 46 years, adult children, and aging parents. He
takes care of his family financially. He is under a contract of employment and has a
steady residence. He has had a $250,000 surety in place during the proceedings
and it is available again.

[16]   The material before me on balance satisfies the second criteria of the test has
been met, namely, that he will surrender himself into custody in accordance with an
order of this Court.

[17]   The third factor concerns the public interest. In this case, the balancing of
reviewability and enforceability is important. There is a public interest in a person
who has been convicted of a serious offence being denied bail. That said, the
offence in this case is not one of violence or one where there is any obvious victim,
such as a case of fraud, although it is still a serious offence. I am satisfied in this
case that, despite the, perhaps, novel arguments, that the interests of reviewability
are a factor here.

[18]   In the result, I would grant bail on the conditions that applied to Mr. Virdi while
his appeal was outstanding to this Court, and on the further condition that he
surrender himself into custody on the date prior to the determination of his
application for leave to appeal to the Supreme Court of Canada.

                                      [submissions]

[19]   The appellant, unless he is detained for some cause other than the within
extradition proceedings, will be released from custody pending the determination of
his appeal of committal order and judicial review upon the appellant entering into a
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 125 of 138
United States of America v. Virdi                                                   Page 6


recognizance with one or more sureties in the sum of $250,000 with the conditions
that follow:

       (a)     The appellant shall keep the peace and be of good behaviour.

       (b)     The appellant shall report, in person, to the Bail Supervisor, 275




                                                                                             2016 BCCA 315 (CanLII)
       East Cordova Street, Vancouver, British Columbia, within 72 hours
       upon his release and thereafter as directed by the Bail Supervisor once
       per week, alternating one week in person and the following week by
       telephone.

       (c)     The appellant shall remain in the Province of British Columbia at
       all times unless he has obtained the written consent of the Bail
       Supervisor or further Order of the Court.

       (d)     The appellant shall reside at 6713 - 124A Street, Surrey, British
       Columbia and shall not change his address without the prior written
       permission of his Bail Supervisor.

       (e)     The appellant shall surrender all travel documents including
       valid or expired passports and visas, if any, to the Registrar of this
       Court, and shall not apply for any new travel documents.

       (f)     The appellant shall not be found outside of his Residence
       between the hours of 12:00 a.m. and 6:00 a.m. except as follows:
       a) with the prior written permission of the Bail Supervisor. Such
       consent is to be given only for compelling personal, family,
       employment or medical reasons; b) when travelling directly to or
       returning directly from his place of employment or while in the course
       of his employment. The appellant shall provide the Bail Supervisor with
       written proof of employment if requested to do so; c) in the event of a
       medical emergency and then only when travelling directly or returning
       directly from a hospital emergency ward; d) when travelling directly or
       returning directly from a scheduled court appearance or a scheduled
       appointment with his Bail Supervisor.
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 126 of 138
United States of America v. Virdi                                                 Page 7


      (g)    The appellant shall respond personally and immediately to the
      telephone when a Peace Officer or Bail Supervisor makes a telephone
      call to his residence for the purpose of determining his compliance with
      the curfew condition of this Order.




                                                                                           2016 BCCA 315 (CanLII)
      (h)    The appellant shall present himself at the door of his residence
      at the request of a Peace Officer who attends for the purpose of
      checking his compliance with these conditions.

      (i)    The appellant shall not have any contact, directly or indirectly
      with Amrik Cheema.

      (j)    The appellant shall carry a copy of this recognizance with him at
      all times when not at his residence.

      (k)    The appellant shall surrender himself into custody at the
      Sheriff’s Office at the Law Courts, 800 Smithe Street, Vancouver,
      British Columbia, on whichever of the following dates occur first:

             i.     the day prior to the date set for the release of the
             decision of the Supreme Court of Canada for the delivery of the
             judgment of his leave application. If that day follows a statutory
             holiday, then surrender shall be on the immediately previous
             non-weekend work day;

             ii.    if he abandons his leave application to the Supreme
             Court of Canada, within 24 hours of the day he abandons his
             leave application; or

             iii.   at 9:00 a.m. on Tuesday, October 11, 2016.


                                         “The Honourable Mr. Justice Savage”
         Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 127 of 138




                        COURT OF APPEAL FOR ONTARIO

                                                                 DATE: 20170208
                                                                DOCKET: M47407




                                                                                       2017 CanLII 94592 (ON CA)
                              Laskin J.A. (In Chambers)

BETWEEN

       The Attorney General of Canada on behalf of the United States of America

                                                                 Responding Party

                                         and

                                  Delroy McGowan

                                                                          Applicant

James Lockyer and Gabriel Gross-Stein, for the applicant

Adrienne Rice, for the responding party

Heard: January 23, 2017

                                  ENDORSEMENT



[1]       Delroy McGowan has been committed for extradition. He applied under s.

20(b) of the Extradition Act1 for bail pending the Minister’s surrender decision. On

January 23, 2017, I granted him bail with reasons to follow. These are my

reasons.




1
    S.C. 1999, c. 18.
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 128 of 138

                                      Page: 2


A.    BACKGROUND

[2]   The background is unusual. In 2001, McGowan was charged in Cook




                                                                                      2017 CanLII 94592 (ON CA)
County, Illinois with possession of and trafficking in 105 kilograms of marijuana.

He attended court dates until early May 2004. Then he received advice from his

counsel that if convicted, he could face 30 to 60 years in jail. He fled to Jamaica

and in November 2004, he was convicted in his absence. In February 2005, he

was sentenced to 16 years in custody, again in his absence.

[3]   In 2006, McGowan immigrated to Canada and has been living here ever

since in Brampton, Ontario. In 2009, he became a Canadian citizen. He is

engaged to be married, and in 2014, he and his fiancée bought a house together.

They have extensive family in the Brampton area. Until these present

proceedings, McGowan worked as a train master for CN. He is now 44 years old.

Apart from his convictions in Illinois, he has no criminal record.

B.    EXTRADITION PROCEEDINGS

[4]   In April 2016, McGowan’s mother died in Jamaica. He went to renew his

passport so he could go to the funeral. He was then arrested under the

Extradition Act.

[5]   On June 10, 2016, Durno J. released McGowan on a recognizance of bail

in the amount of $750,000 pending his committal hearing. He has five sureties,
        Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 129 of 138

                                      Page: 3


four relatives of his and his fiancée. He has complied with all of the conditions of

his release.




                                                                                       2017 CanLII 94592 (ON CA)
[6]     On January 23, 2017, McGowan consented to his committal for extradition.

He now seeks bail pending the Minister’s surrender decision.

C.      DISCUSSION

[7]     Under s. 20 of the Extradition Act, the criteria for bail in s. 679 of the

Criminal Code apply “with any modifications that the circumstances require”. The

criteria for bail under s. 679(3) of the Code are threefold. McGowan must show:

               1.   The application – in his case his request not to be surrendered
                    for extradition – is not frivolous;
               2.   He will surrender himself into custody when ordered; and
               3.   His detention is not necessary in the public interest.
[8]     I was satisfied McGowan met this three-part test.

      (a) McGowan’s application is not frivolous

[9]     In the typical application for bail pending appeal of a committal order, or

pending the Minister’s surrender decision, the applicant has not yet been

convicted. This case is different. McGowan has been convicted, which may

suggest that his position on the merits is not strong. I accept that to be so. But

although his request not to be surrendered may not be strong, I cannot say it is

frivolous. The Minister has a broad discretion under s. 44(1)(a) of the Extradition

Act to refuse to make a surrender order if satisfied that the order “would be unjust
       Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 130 of 138

                                      Page: 4


or oppressive having regard to all the relevant circumstances”. Here, those

circumstances include:




                                                                                         2017 CanLII 94592 (ON CA)
                   McGowan was tried and sentenced in his absence, a
                    procedure not permitted under Canadian law;

                   Section 47(b) of the Extradition Act specifically provides that
                    the Minister may refuse to make a surrender order if the
                    person was convicted in his or her absence and could not, on
                    surrender, have the case reviewed. Admittedly McGowan was
                    convicted in his absence because he chose not to appear for
                    his trial. Moreover, on the material submitted to me it is
                    unclear whether, if surrendered, McGowan could have his
                    case reviewed in Illinois. Still, I cannot dismiss out of hand the
                    relevance of s. 47(b) to the Minister’s surrender decision;

                   The sentence of 16 years for a marijuana offence seems high,
                    despite the large quantity of the drug involved;

                   McGowan is a Canadian citizen and has been a contributing
                    member of the community with substantial family support for a
                    decade.

   (b) McGowan will surrender into custody when ordered

[10]   In one sense, as the Crown argued, McGowan has been a fugitive from

justice for over a decade. But I am satisfied he will surrender himself into custody

if required to do so.

[11]   He appeared for his extradition hearing and consented to committal

knowing he may be sent back to the United States. He has complied fully with his

terms of release. Durno J., in lengthy reasons, found McGowan “to be a candid

and truthful witness”. Durno J. also found McGowan’s sureties to be “terrific”,

“diligent”, and “exceptional”. He especially found McGowan’s cousin Stafford
       Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 131 of 138

                                     Page: 5


Lowe, a school vice-principal, to be a person who would ensure that all the

sureties and McGowan himself were fulfilling their obligations. Moreover,




                                                                                      2017 CanLII 94592 (ON CA)
McGowan is subject to electronic monitoring and has no passport. He is not a

flight risk.

     (c) McGowan’s detention is not necessary in the public interest

[12]   After careful consideration, and taking account of Canada’s obligations to

the United States in extradition proceedings, Durno J. concluded that McGowan’s

detention was not necessary to achieve the purpose of maintaining confidence in

the administration of justice. Durno J. reached that conclusion likely knowing that

McGowan’s committal for extradition was inevitable.

[13]   I see no reason to second guess Durno J.’s conclusion, especially in the

light of his strong findings on McGowan’s credibility and the credibility of

McGowan’s sureties. Moreover, McGowan has been living in Ontario for over ten

years. Up until last April, no extradition proceedings were taken against him. The

public interest would not be adversely affected if McGowan remained on bail for

a few more months as the Minister considers her surrender decision.

D.     CONCLUSION

[14]   McGowan is released on bail pending the Minister’s surrender decision on

the terms of the release order, which I have already signed.

                                                                “John Laskin J.A.”
    Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 132 of 138




Singh c. Attorney General of Canada                                                 2017 QCCS 3379


                                   SUPERIOR COURT
                                  (Criminal and Penal Division)




                                                                                                            2017 QCCS 3379 (CanLII)
CANADA
PROVINCE OF QUEBEC
DISTRICT OF MONTREAL



No:        500-36-008575-170 / 500-36-008576-178


DATE: July 24, 2017
_____________________________________________________________________

BY THE HONOURABLE DANIEL ROYER, J.S.C.
_____________________________________________________________________

CHARAN SINGH
     Applicant
v.
THE ATTORNEY GENERAL OF CANADA, on behalf of the United States of
America
     Respondent
AND
GUY DELAND
      Applicant
v.
THE ATTORNEY GENERAL OF CANADA, on behalf of the United States of
America
      Respondent
_____________________________________________________________________

            JUDGMENT RENDERED ORALLY ON JULY 19, 20171
_____________________________________________________________________


[1]      The decision will apply to both applicants.

1
      This judgment was originally given orally in open court. As permitted by CCP art. 334 and according
      to Kellogg’s Company of Canada v. Procureur général du Québec, [1978] C.A. 258, pp. 259 and 260,
      the Court has modified the text solely to improve presentation and understanding.
      Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 133 of 138



500-36-008575-170/500-36-008576-178                                                PAGE: 2

I.        OVERVIEW
[2]    Guy Deland and Charan Singh, Canadian citizens, are requested by the Western
District of New York to stand trial on criminal charges related to weapons trafficking and




                                                                                              2017 QCCS 3379 (CanLII)
firearms exportation.

[3]     We know from the summary of the facts sent by the US Department of Justice
and from the testimony of the RCMP officer, Mathew Howell that the applicants tried to
traffic and export firearms illegally without getting the licence permitting them to do so.
Thus, we must conclude that there is nevertheless a legal way to do it. The evidence
submitted also shows that the undercover agent was offered a Blackberry with a special
feature to erase information transmitted by the members of the group who all used
these kind of devices for communication.

[4]   The United States of America will submit a request for extradition to the
Canadian authorities within 60 days after the provisional arrests. Messrs. Deland and
Singh were arrested on June 21, 2017 following the issuance of a provisional arrest
warrant. They are detained since then.

[5]    They are applying for a judicial interim release while the extradition procedures
are pending. The Attorney General of Canada, representing the United States of
America, opposes the release of the applicants. In the case of Mr. Singh, the Attorney
General contends that the detention is necessary to ensure his attendance in court
mostly because of the serious risks of flight created by the gravity of the offences and
the significant penalties attached to the conviction.

[6]    The Attorney General also contends that the detention is necessary to maintain
confidence in the administration of justice. Moreover, in the case of Mr. Deland, the
Attorney General also contends that the detention is necessary for the protection or
safety of the public mostly because of his prior extradition case.

II.       GUARANTEES OFFERED BY THE APPLICANTS
[7]       The applicants offer certain guarantees to convince the Court to grant them bail.

[8]    Mr. Deland solemnly declares that he will commit to respecting all the conditions
imposed by the Court. He will reside with his girlfriend Stephanie Devine at the same
place he has been residing for the last seven years with her two children, aged 11 and
15 whom he is taking care of. He has no criminal record in Canada but was convicted in
2009 in the United States of America for a fraud case. He is willing to keep the peace
and have a good behavior, be present to each court dates, sign an engagement without
deposit for an amount of $10,000, remit his Canadian passport and abstain from
applying for a new one, report to a police station once a week and respect a curfew.

[9]    Stephanie Devine, who has been residing with Mr. Deland during the last seven
years, solemnly declares that he is taking care of her two children. She will formally
  Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 134 of 138



500-36-008575-170/500-36-008576-178                                               PAGE: 3

commit to contact the police if Mr. Deland breaches his conditions. She is willing to
engage herself for an amount of $5,000 without deposit plus $10,000 with deposit to
ensure that he respects his conditions. She is aware of the seriousness of the expected
accusations.




                                                                                              2017 QCCS 3379 (CanLII)
[10] As for Mr. Singh, he solemnly declares that he will commit to respecting the
conditions that could be imposed. He will reside with his wife and three children at the
same place he has been residing for over ten years. He has a prior conviction of fraud,
one of driving while impaired and one of failure to stop at the scene of an accident. He
is willing to keep the peace and have a good behavior, attend court when required,
surrender his Canadian and Malaysian passports and sign an engagement without
deposit of $10,000. According to his testimony, he works as a truck driver for D Square
Transports.

[11] Mr. Singh’s wife, Satwant Sidhu, solemnly declares that she has been married to
Mr. Singh since 1995, that they have three children together that still reside at home
and that she will alert the police if Mr. Singh breaches his conditions. She is willing to
act as a surety and make a deposit of $25,000 and could also obtain another mortgage
on the house if necessary. She is also aware of the seriousness of the expected
accusations.

III.   BURDEN OF PROOF UNDER SECTION 515(10) OF THE CRIMINAL CODE
[12] The Attorney General submits that the onus is on the applicants to satisfy the
Court that their detention is not justified under the three grounds set out by the Criminal
Code. The submission is founded according to section 515(6)(a)(vi) of the Criminal
Code as the equivalent Canadian offences of weapons trafficking and firearms
exportation refer to sections 99 and 103 of the Criminal Code. There is a reversal of
onus for these charges in a judicial interim release hearing. Mr. Deland and Mr. Singh
plead that what occurred is at best a failed attempt to export firearms. The reversal of
onus would not apply to attempts to commit crimes. Furthermore, section 99 would not
apply to this case since the applicants are not the sellers. The Court will not decide on
the issue since the applicants satisfy the burden on the three grounds of the analysis
pursuant to section 515(10) of the Criminal Code.

IV.    ANALYSIS
[13] On the first ground of the analysis, the Court cannot agree that the risk of flight is
serious because the applicants are facing serious penalties associated with the charged
offences. That reasoning would render bail exceptional in the extradition process.

[14] There is nothing in the evidence presented in this judicial interim release hearing
suggesting that the applicants will not comply with the conditions that would be imposed
on them. Moreover, the information provided by the Western District of New York’s
Department of Justice indicates that Mr. Deland has been on a supervised release for a
 Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 135 of 138



500-36-008575-170/500-36-008576-178                                               PAGE: 4

period of three years following his sentence of imprisonment in 2009. There is no
indication that he has not complied with the terms of his release conditions. The facts
related to his extradition in 2005 are 20 years old. It is worth saying that Mr. Deland was
not detained until the committal hearing in this previous extradition case and there is no




                                                                                               2017 QCCS 3379 (CanLII)
indication he has breached his conditions then.

[15] As for Mr. Singh, except for the failure to stop at the scene of an accident, the
two other previous convictions are also more than 20 years old.

[16] The undertakings made by the applicants and their wife or girlfriend are sufficient
to guarantee their presence in Court. The fact that both the applicants have resided with
their wife or girlfriend and children for many years considerably diminishes the risk of
flight. Mr. Deland and Ms. Devine have less to offer than Mr. Singh and his wife. That is
not a reason to deny bail since it is all they have. The Court also reminds that it is a job
to work at home for the family by cooking, doing the laundry and taking care of the
children.

[17] The Court finds that the applicants have fulfilled the burden on the first ground of
the analysis.

[18] On the second ground, the Court cannot follow the Attorney General’s contention
that Mr. Deland would represent a danger to the public while Mr. Singh would not. The
argument is based mostly on Mr. Deland’s previous extradition case. The fact is that
Mr. Deland did not commit offences during these extradition procedures which concern
facts that happened 20 years ago. Mr. Deland has no previous conviction in Canada.
Apart from the nature of the charges, there is nothing in evidence suggesting that either
of the applicants represent a danger for the public. The applicants have fulfilled the
burden on the second ground of the analysis.

[19] On the third ground, the detention is not necessary to maintain confidence in the
administration of justice. The strength of the case is difficult to evaluate at this point.
While the offences are serious and the applicants are liable, on conviction, for a
substantial term of imprisonment, the extent of their participation in the crimes is not
clear at the moment, neither is the real length of imprisonment they are facing. The
maximum sentence of 85 years of imprisonment is not a reliable indication of the real
term of imprisonment the applicants are facing.

[20] In the present case and in regard to all the circumstances, a well-informed and
reasonable public would not be shocked by the judicial release of the applicants during
the extradition process. This public would also be informed that the RCMP officer
Mathew Howell has testified that Mr. Aydan Sin, allegedly the head of this criminal
group and Mr. Deland’s superior, was also arrested and granted bail during the
extradition process.
 Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 136 of 138



500-36-008575-170/500-36-008576-178                                             PAGE: 5

FOR THESE REASONS:
[21]   The motions for judicial interim release are granted.




                                                                                            2017 QCCS 3379 (CanLII)
[22]   Both applicants are granted bail.

[23]   The conditions will be as follows:

[24]   For Mr. Guy Deland :

        24.1. Stephanie Devine will act as surety and make a cash deposit of $10,000
              at the Office of the Superior Court and a recognizance of $10,000 without
              deposit;

        24.2. Mr. Deland will keep the peace, be of good behaviour and appear in
              Court whenever required;

        24.3. He will turn in his Canadian passport to the Office of the Superior Court
              prior to his release and abstain from applying for a new passport or travel
              document from any country;

        24.4. He will remain within the Province of Québec;

        24.5. He will reside at [...27] in Pierrefonds, Québec [...];

        24.6. He will not change address without prior authorization of the Court;

        24.7. He will be at this address between 11:00 p.m. and 6:00 a.m. except for
              reasons of legitimate employment or medical emergencies;

        24.8. He will provide a landline telephone number registered to this address
              and answer any calls made by law enforcement during his curfew. This
              number will be [...82];

        24.9. He will not communicate with Charan Singh or Aydan Sin except in the
              presence of their attorneys and for the preparation of his extradition
              hearing;

        24.10. He will not possess any firearm, cross-bow, prohibited weapon, restricted
               weapon, prohibited device, ammunition, prohibited ammunition or
               explosive substance, or all those things as defined by the Criminal Code;



        24.11. He will report to the RCMP station located at 2200 Reverchon, Suite 288,
               Dorval, Québec, between 9:00 a.m. and 4:00 p.m. and sign the register
               twice a week on Mondays and Wednesdays beginning on the first
 Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 137 of 138



500-36-008575-170/500-36-008576-178                                             PAGE: 6

               Monday or Wednesday after his release.

[25]   For Mr. Charan Singh:




                                                                                           2017 QCCS 3379 (CanLII)
        25.1. Satwant Sidhu will act as surety and make a cash deposit of $10,000 at
              the Office of the Superior Court and a recognizance of $100,000 without
              deposit;

        25.2. Mr. Singh will keep the peace, be of good behaviour and appear in Court
              whenever required;

        25.3. He will turn in his Canadian and Malaysian passports to the Office of the
              Superior Court prior to his release and abstain from applying for a new
              passport or travel document from any country;

        25.4. He will remain within the Province of Québec;

        25.5. He will reside at [...] in L’Île-Perrot, Québec [...];

        25.6. He will not change address without prior authorization of the Court;

        25.7. He will be at this address between 11:00 p.m. and 6:00 a.m. except for
              reasons of legitimate employment or medical emergencies;

        25.8. He will provide a landline telephone number registered to this address
              and answer any calls made by law enforcement during his curfew. This
              number will be [...44];

        25.9. He will not communicate with Guy Deland or Aydan Sin except in the
              presence of their attorneys and for the preparation of his extradition
              hearing;

        25.10. He will not possess any firearm, cross-bow, prohibited weapon, restricted
               weapon, prohibited device, ammunition, prohibited ammunition or
               explosive substance, or all those things as defined by the Criminal Code;

        25.11. He will report to the RCMP station located at 2200 Reverchon, Suite 288,
               Dorval, Québec, between 9:00 a.m. and 4:00 p.m. and sign the register
               once a week on Fridays beginning on the first Friday after his release.




                                                 __________________________________
                                                 DANIEL ROYER, J.S.C.
500-36-008575-170
 Case 4:19-mj-70677-MAG Document 24 Filed 05/16/19 Page 138 of 138



500-36-008575-170/500-36-008576-178                                           PAGE: 7

Me Louis-Nicholas Coupal-Schmidt
Coupal Chauvelo s.a.
Attorney for Charan Singh




                                                                                        2017 QCCS 3379 (CanLII)
Me Maguy Hachem
Substitute Attorney General of Canada, on behalf of the United Stated of America
Attorney for the Respondent

500-36-008576-178
Me Caroline Braun
Me Nicolas Welt
Aide juridique de Montréal
Attorneys for Guy Deland


Me Maguy Hachem
Substitute Attorney General of Canada, on behalf of the United Stated of America
Attorney for the Respondent

Hearing Date:      July 19, 2017
